Exhibit 10.1

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2019-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of November 19, 2019

among

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

DOMINO’S PIZZA DISTRIBUTION LLC, and

DOMINO’S IP HOLDER LLC,

each as a Co-Issuer,

DOMINO’S PIZZA FRANCHISING LLC,

DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC.,

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC,

DOMINO’S RE LLC,

DOMINO’S EQ LLC, and

DOMINO’S SPV GUARANTOR LLC

each as a Guarantor,

DOMINO’S PIZZA LLC,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as L/C Provider,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Swingline Lender,

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

SECTION 1.01

   DEFINITIONS      2  

SECTION 1.02

   DEFINED TERMS      3  

ARTICLE II PURCHASE AND SALE OF SERIES 2019-1 CLASS A-1 NOTES

     17  

SECTION 2.01

   THE ADVANCE NOTES      17  

SECTION 2.02

   ADVANCES      17  

SECTION 2.03

   BORROWING PROCEDURES      19  

SECTION 2.04

   THE SERIES 2019-1 CLASS A-1 NOTES      21  

SECTION 2.05

   REDUCTION IN COMMITMENTS      22  

SECTION 2.06

   SWINGLINE COMMITMENT      25  

SECTION 2.07

   L/C COMMITMENT      28  

SECTION 2.08

   L/C REIMBURSEMENT OBLIGATIONS      32  

SECTION 2.09

   L/C PARTICIPATIONS      34  

ARTICLE III INTEREST AND FEES

     35  

SECTION 3.01

   INTEREST      35  

SECTION 3.02

   FEES      37  

SECTION 3.03

   EURODOLLAR LENDING UNLAWFUL      38  

SECTION 3.04

   DEPOSITS UNAVAILABLE      38  

SECTION 3.05

   INCREASED COSTS, ETC      39  

SECTION 3.06

   FUNDING LOSSES      40  

SECTION 3.07

   INCREASED CAPITAL OR LIQUIDITY COSTS      41  

SECTION 3.08

   TAXES      41  

SECTION 3.09

   CHANGE OF LENDING OFFICE      44  

ARTICLE IV OTHER PAYMENT TERMS

     45  

SECTION 4.01

   TIME AND METHOD OF PAYMENT (AMOUNTS DISTRIBUTED BY THE ADMINISTRATIVE AGENT)
     45  

SECTION 4.02

   ORDER OF DISTRIBUTIONS (AMOUNTS DISTRIBUTED BY THE TRUSTEE OR THE PAYING
AGENT)      45  

SECTION 4.03

   L/C CASH COLLATERAL      46  

SECTION 4.04

   ALTERNATIVE ARRANGEMENTS WITH RESPECT TO LETTERS OF CREDIT      47  

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     48  

SECTION 5.01

   AUTHORIZATION AND ACTION OF THE ADMINISTRATIVE AGENT      48  

SECTION 5.02

   DELEGATION OF DUTIES      48  

SECTION 5.03

   EXCULPATORY PROVISIONS      48  

SECTION 5.04

   RELIANCE      49  

SECTION 5.05

   NON-RELIANCE ON THE ADMINISTRATIVE AGENT AND OTHER PURCHASERS      49  

SECTION 5.06

   THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY      49  

SECTION 5.07

   SUCCESSOR ADMINISTRATIVE AGENT; DEFAULTING ADMINISTRATIVE AGENT      49  

SECTION 5.08

   AUTHORIZATION AND ACTION OF FUNDING AGENTS      51  

SECTION 5.09

   DELEGATION OF DUTIES      52  

SECTION 5.10

   EXCULPATORY PROVISIONS      52  

SECTION 5.11

   RELIANCE      52  

SECTION 5.12

   NON-RELIANCE ON THE FUNDING AGENT AND OTHER PURCHASERS      52  

SECTION 5.13

   THE FUNDING AGENT IN ITS INDIVIDUAL CAPACITY      53  

SECTION 5.14

   SUCCESSOR FUNDING AGENT      53  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     53  

SECTION 6.01

   THE CO-ISSUERS AND GUARANTORS      53  

 

(i)



--------------------------------------------------------------------------------

SECTION 6.02

   THE MANAGER      55  

SECTION 6.03

   LENDER PARTIES      55  

ARTICLE VII CONDITIONS

     57  

SECTION 7.01

   CONDITIONS TO ISSUANCE AND EFFECTIVENESS      57  

SECTION 7.02

   CONDITIONS TO INITIAL EXTENSIONS OF CREDIT      57  

SECTION 7.03

   CONDITIONS TO EACH EXTENSION OF CREDIT      57  

ARTICLE VIII COVENANTS

     59  

SECTION 8.01

   COVENANTS      59  

ARTICLE IX MISCELLANEOUS PROVISIONS

     61  

SECTION 9.01

   AMENDMENTS      61  

SECTION 9.02

   NO WAIVER; REMEDIES      62  

SECTION 9.03

   BINDING ON SUCCESSORS AND ASSIGNS      62  

SECTION 9.04

   SURVIVAL OF AGREEMENT      63  

SECTION 9.05

   PAYMENT OF COSTS AND EXPENSES; INDEMNIFICATION      64  

SECTION 9.06

   CHARACTERIZATION AS RELATED DOCUMENT; ENTIRE AGREEMENT      66  

SECTION 9.07

   NOTICES      66  

SECTION 9.08

   SEVERABILITY OF PROVISIONS      67  

SECTION 9.09

   TAX CHARACTERIZATION      67  

SECTION 9.10

   NO PROCEEDINGS; LIMITED RECOURSE      67  

SECTION 9.11

   CONFIDENTIALITY      68  

SECTION 9.12

   GOVERNING LAW; CONFLICTS WITH INDENTURE      69  

SECTION 9.13

   JURISDICTION      69  

SECTION 9.14

   WAIVER OF JURY TRIAL      69  

SECTION 9.15

   COUNTERPARTS      70  

SECTION 9.16

   THIRD-PARTY BENEFICIARY      70  

SECTION 9.17

   ASSIGNMENT      70  

SECTION 9.18

   DEFAULTING INVESTORS      72  

SECTION 9.19

   NO FIDUCIARY DUTIES      75  

SECTION 9.20

   NO GUARANTEE BY THE MANAGER      75  

SECTION 9.21

   TERM; TERMINATION OF AGREEMENT      75  

SECTION 9.22

   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      76
 

SECTION 9.23

   [RESERVED]      76  

SECTION 9.24

   USA PATRIOT ACT      76  

SECTION 9.25

   CONSENT TO SPRINGING AMENDMENT      72  

 

(ii)



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I

   Investor Groups and Commitments

SCHEDULE II

   Notice Addresses for Lender Parties, Agents, Co-Issuers and Manager

SCHEDULE III

   Additional Closing Conditions

SCHEDULE IV

   Letters of Credit

EXHIBIT A-1

   Form of Advance Request

EXHIBIT A-2

   Form of Swingline Loan Request

EXHIBIT B

   Form of Assignment and Assumption Agreement

EXHIBIT C

   Form of Investor Group Supplement

EXHIBIT D

   Form of Purchaser’s Letter

EXHIBIT E

   Form of Joinder Agreement

 

 

(iii)



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of November 19, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:

(a)    DOMINO’S PIZZA MASTER ISSUER LLC, a Delaware limited liability company
(the “Master Issuer”), DOMINO’S SPV CANADIAN HOLDING COMPANY INC., a Delaware
corporation (the “SPV Canadian HoldCo”), DOMINO’S PIZZA DISTRIBUTION LLC, a
Delaware limited liability company (the “Domestic Distributor”), and DOMINO’S IP
HOLDER LLC, a Delaware limited liability company (the “IP Holder” and together
with the Master Issuer, the SPV Canadian HoldCo and the Domestic Distributor,
the “Co-Issuers” and each a “Co-Issuer”),

(b)    DOMINO’S PIZZA FRANCHISING LLC, a Delaware limited liability company and
a wholly-owned subsidiary of the Master Issuer (the “Domestic Franchisor”),
DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC., a Delaware corporation and a
wholly-owned subsidiary of the Master Issuer (the “International Franchisor”),
DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC, a Nova Scotia unlimited company and a
wholly-owned subsidiary of the SPV Canadian HoldCo (the “Canadian Distributor”),
DOMINO’S RE LLC, a Delaware limited liability company and a wholly-owned
subsidiary of the Domestic Franchisor (the “Domestic Distribution Real Estate
Holder”), DOMINO’S EQ LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Domestic Distributor (the “Domestic Distribution
Equipment Holder”) and DOMINO’S SPV GUARANTOR LLC, a Delaware limited liability
company (the “SPV Guarantor” and together with the Domestic Franchisor, the
International Franchisor, the Domestic Distribution Real Estate Holder, the
Domestic Distribution Equipment Holder and the Canadian Distributor, the
“Guarantors”)

(c)    DOMINO’S PIZZA LLC, a Michigan limited liability company, as the manager
(the “Manager”),

(d)    the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(e)    the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(f)    for each Investor Group, the financial institution entitled to act on
behalf of the Investor Group set forth opposite the name of such Investor Group
on Schedule I as Funding Agent and its permitted successors and assigns (each,
the “Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(g)    COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as L/C Provider,

 

1



--------------------------------------------------------------------------------

(h)    COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender, and

(i)    COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, in its capacity as
administrative agent for the Conduit Investors, the Committed Note Purchasers,
the Funding Agents, the L/C Provider and the Swingline Lender (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”).

BACKGROUND

1.    On or around November 19, 2019, the Co-Issuers and Citibank, N.A., as
Trustee, expect to enter into the Series 2019-1 Supplement (as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof, the “Series 2019-1 Supplement”), to
the Amended and Restated Base Indenture, dated as of March 15, 2012 (as the same
may be further amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with the terms thereof, the “Base Indenture”
and, together with the Series 2019-1 Supplement and any other supplement to the
Base Indenture, the “Indenture”), among the Co-Issuers and the Trustee, pursuant
to which the Co-Issuers will issue the Series 2019-1 Class A-1 Notes (as defined
in the Series 2019-1 Supplement), which may be issued in the form of
Uncertificated Notes (as defined in the Series 2019-1 Supplement), in accordance
with the Indenture.

2.    The Co-Issuers wish to (a) issue the Series 2019-1 Class A-1 Advance Notes
to each Funding Agent on behalf of the Investors in the related Investor Group,
and obtain the agreement of the applicable Investors to make loans from time to
time (each, an “Advance” or a “Series 2019-1 Class A-1 Advance” and,
collectively, the “Advances” or the “Series 2019-1 Class A-1 Advances”) that
will constitute the purchase of Series 2019-1 Class A-1 Outstanding Principal
Amounts on the terms and conditions set forth in this Agreement; (b) issue the
Series 2019-1 Class A-1 Swingline Note to the Swingline Lender and obtain the
agreement of the Swingline Lender to make Swingline Loans on the terms and
conditions set forth in this Agreement; and (c) issue the Series 2019-1
Class A-1 L/C Note to the L/C Provider and obtain the agreement of the L/C
Provider to provide Letters of Credit on the terms and conditions set forth in
this Agreement. L/C Obligations in connection with Letters of Credit issued
pursuant to the Series 2019-1 Class A-1 L/C Note will constitute purchases of
Series 2019-1 Class A-1 Outstanding Principal Amounts upon the incurrence of
such L/C Obligations. The Series 2019-1 Class A-1 Advance Notes, the Series
2019-1 Class A-1 Swingline Note and the Series 2019-1 Class A-1 L/C Note
constitute Series 2019-1 Class A-1 Notes. The Manager has joined in this
Agreement to confirm certain representations, warranties and covenants made by
it in favor of the Trustee for the benefit of the Noteholders in the Related
Documents.

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2019-1

 

2



--------------------------------------------------------------------------------

Supplemental Definitions List attached to the Series 2019-1 Supplement as Annex
A thereto or in the Base Indenture Definitions List attached to the Base
Indenture as Annex A thereto, as applicable. Certain definitions in the Series
2019-1 Supplemental Definitions List are repeated in Section 1.02 for
convenience; however, in the event of any conflict between the definitions in
the Series 2019-1 Supplemental Definitions List and the definitions in
Section 1.02, the Series 2019-1 Supplemental Definitions List shall govern
except for the definition of “Change in Law”. Unless otherwise specified herein,
all Article, Exhibit, Section or Subsection references herein shall refer to
Articles, Exhibits, Sections or Subsections of this Agreement.

Section 1.02    Defined terms.

“Acquiring Committed Note Purchaser” has the meaning set forth in
Section 9.17(a).

“Acquiring Investor Group” has the meaning set forth in Section 9.17(c).

“Additional Committed Note Purchaser” has the meaning set forth in Section 2.02.

“Administrative Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Advance” has the meaning set forth in the Recitals.

“Advance Request” has the meaning set forth in Section 7.03(c).

“Affected Person” has the meaning set forth in Section 3.05.

“Agent Indemnified Liabilities” has the meaning set forth in Section 9.05(c).

“Agent Indemnified Parties” has the meaning set forth in Section 9.05(c).

“Aggregate Unpaids” has the meaning set forth in Section 5.01.

“Applicable Agent Indemnified Liabilities” has the meaning set forth in
Section 9.05(d).

“Applicable Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Application” means an application, in such form as the applicable L/C Issuing
Bank may specify from time to time, requesting such L/C Issuing Bank to issue a
Letter of Credit.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 9.17(a).

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day a fluctuating rate per annum equal to (i) the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as established from time to time by the Administrative
Agent as its “prime rate” at its principal U.S. office, and (c) the Eurodollar
Base Rate (Reserve Adjusted) applicable to one month Interest Periods on the
date of determination of the Base Rate plus 0.50% plus (ii) 1.50% for an Advance
and 1.30% for a Swingline Loan; provided that the Base Rate will in no event be
higher than the maximum rate permitted by applicable Law. The “prime rate” is a
rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate established by the Administrative Agent shall take effect at the opening of
business on the day such change is effective.

“Base Rate Advance” means an Advance that bears interest at a rate of interest
determined by reference to the Base Rate during such time as it bears interest
at such rate, as provided in this Agreement.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Co-Issuers in good faith, giving due consideration to (i) any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Co-Issuers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a

 

4



--------------------------------------------------------------------------------

spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Base Rate”, “CP Funding Rate”, “Eurodollar
Advance”, “Eurodollar Business Day”, “Eurodollar Funding Rate”, “Eurodollar
Funding Rate (Reserve Adjusted)”, “Eurodollar Interest Period”, “Eurodollar
Rate”, “Eurodollar Reserve Percentage”, “Eurodollar Tranche” and “Series 2019-1
Class A-1 Note Rate”, timing and frequency of determining rates and making
payments of interest and other administrative matters) that the Administrative
Agent, in consultation with the Master Issuer, decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that any portion of such market practice is not administratively
feasible or that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides in consultation with the Co-Issuers is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective

 

5



--------------------------------------------------------------------------------

event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Administrative Agent or the Required
Investor Groups, as applicable, by notice to the Co-Issuers, the Administrative
Agent (in the case of such notice by the Required Investor Groups) and the
Investor Groups.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section 3.04(c)
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to Section 3.04(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Rule.

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

“Borrowing” has the meaning set forth in Section 2.02(c).

“Breakage Amount” has the meaning set forth in Section 3.06.

“Cash Collateral Account” has the meaning set forth in Section 4.03(b).

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2019-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 2019-1
Closing Date; provided, however, for purposes of this definition, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof.

“Class A-1 Amendment Expenses” has the meaning set forth in Section 9.05(a)(ii).

“Class A-1 Taxes” has the meaning set forth in Section 3.08(a).

 

6



--------------------------------------------------------------------------------

“Commercial Paper” means, with respect to any Conduit Investor, the promissory
notes issued in the commercial paper market by or for the benefit of such
Conduit Investor.

“Commitment Amount” means, as to each Committed Note Purchaser, the amount set
forth on Schedule I opposite such Committed Note Purchaser’s name as its
Commitment Amount or, in the case of a Committed Note Purchaser that becomes a
party to this Agreement pursuant to an Assignment and Assumption Agreement, an
Investor Group Supplement or a Joinder Agreement, the amount set forth therein
as such Committed Note Purchaser’s Commitment Amount, in each case, as such
amount may be (i) reduced pursuant to Section 2.05 or (ii) increased or reduced
by any Assignment and Assumption Agreement or Investor Group Supplement entered
into by such Committed Note Purchaser in accordance with the terms of this
Agreement.

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2019-1
Class A-1 Maximum Principal Amount on such date.

“Commitments” means the obligations of each Committed Note Purchaser included in
each Investor Group to fund Advances pursuant to Section 2.02(a) and to
participate in Swingline Loans and Letters of Credit pursuant to Sections 2.06
and 2.08, respectively, in an aggregate stated amount up to its Commitment
Amount.

“Commitment Term” means the period from and including the Series 2019-1 Closing
Date to but excluding the earlier of (a) the Commitment Termination Date and
(b) the date on which the Commitments are terminated or reduced to zero in
accordance with this Agreement.

“Commitment Termination Date” means the Series 2019-1 Class A-1 Senior Notes
Renewal Date (as such date may be extended pursuant to Section 3.06(b) of the
Series 2019-1 Supplement).

“Committed Note Purchaser” has the meaning set forth in the preamble.

“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from S&P Global Ratings, “P-1” from
Moody’s and/or “F1” from Fitch, as applicable, that is administered by the
Funding Agent with respect to such Conduit Investor or any Affiliate of such
Funding Agent, in each case, designated by such Funding Agent to accept an
assignment from such Conduit Investor of the Investor Group Principal Amount or
a portion thereof with respect to such Conduit Investor pursuant to
Section 9.17(b).

“Conduit Investor” has the meaning set forth in the preamble.

 

7



--------------------------------------------------------------------------------

“Confidential Information” for the purposes of this Agreement has the meaning
set forth in Section 9.11.

“CP Advance” means an Advance that bears interest at a rate of interest
determined by reference to the CP Rate during such time as it bears interest at
such rate, as provided in this Agreement.

“CP Funding Rate” means, with respect to each Conduit Investor, for any day
during any Interest Period, for any portion of the Advances funded or maintained
through the issuance of Commercial Paper by such Conduit Investor, the per annum
rate equivalent to the weighted average cost (as determined by the related
Funding Agent, and which shall include (without duplication) the fees and
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Investor, other borrowings by
such Conduit Investor and any other costs associated with the issuance of
Commercial Paper) of or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Conduit Investor or its related Funding
Agent to fund or maintain such Advances for such Interest Period (and which may
also be allocated in part to the funding of other assets of the Conduit
Investor); provided, however, that if any component of any such rate is a
discount rate, in calculating the “CP Funding Rate” for such Advances for such
Interest Period, the related Funding Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

“CP Rate” means, on any day during any Interest Period, an interest rate per
annum equal to the sum of (i) the CP Funding Rate for such Interest Period plus
(ii) 1.50% for an Advance and 1.30% for a Swingline Loan; provided that the CP
Rate will in no event be higher than the maximum rate permitted by applicable
law.

“Defaulting Administrative Agent Event” has the meaning set forth in
Section 5.07(b).

“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms of this Agreement within one
(1) Business Day of the day such payment is required to be made by such Investor
thereunder, (b) notified the Administrative Agent in writing that it does not
intend to make any payment required to be made by it under the terms of this
Agreement within one (1) Business Day of the day such payment is required to be
made by such Investor thereunder or (c) become the subject of an Event of
Bankruptcy.

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Investor Groups to
the Administrative Agent (with a copy to the Co-Issuers) that the Required
Investor Groups have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.04(c) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and (2) (i)
the election by the Administrative Agent or (ii) the election by the Required
Investor Groups to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the

 

8



--------------------------------------------------------------------------------

Administrative Agent of written notice of such election to the Co-Issuers and
the Investor Groups or by the Required Investor Groups of written notice of such
election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Conduit Investor” means, at any time, any Conduit Investor whose
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from S&P Global Ratings, “P-1” from Moody’s
and/or “F1” from Fitch, as applicable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislative Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance that bears interest at a rate of interest
determined by reference to the Eurodollar Rate during such time as it bears
interest at such rate, as provided in this Agreement.

“Eurodollar Business Day” means any Business Day on which dealings are also
carried on in the London interbank market and banks are open for business in
London.

“Eurodollar Funding Rate” means, for any Eurodollar Interest Period, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two (2) Eurodollar Business Days prior to the
beginning of such Eurodollar Interest Period by reference to the London
interbank offered rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for U.S. Dollars
for a period equal in length to such Eurodollar Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Funding Rate” shall be
the rate (rounded upward, if necessary, to the nearest one hundred-thousandth of
a percentage point), determined by the Administrative Agent to be the average of
the offered rates for deposits in U.S. Dollars in the

 

9



--------------------------------------------------------------------------------

amount of $1,000,000 for a period of time comparable to such Eurodollar Interest
Period which are offered by three leading banks in the London interbank market
at approximately 11:00 a.m. (London time) on the date that is two (2) Eurodollar
Business Days prior to the beginning of such Eurodollar Interest Period as
selected by the Administrative Agent (unless the Administrative Agent is unable
to obtain such rates from such banks, in which case it will be deemed that a
Eurodollar Funding Rate cannot be ascertained for purposes of Section 3.04). In
respect of any Eurodollar Interest Period that is less than one (1) month in
duration and if no Eurodollar Funding Rate is otherwise determinable with
respect thereto in accordance with the preceding sentence of this definition,
the Eurodollar Funding Rate shall be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with the
preceding sentence, one of which shall be determined as if the maturity of the
U.S. Dollar deposits referred to therein were the period of time for which rates
are available next shorter than the Eurodollar Interest Period and the other of
which shall be determined as if such maturity were the period of time for which
rates are available next longer than the Eurodollar Interest Period.

“Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar Interest
Period, an interest rate per annum (rounded upward to the nearest 1/100th of 1%)
determined pursuant to the following formula:

 

  Eurodollar Funding Rate    =   

Eurodollar Funding Rate

  (Reserve Adjusted)       1.00 - Eurodollar Reserve Percentage

The Eurodollar Funding Rate (Reserve Adjusted) for any Eurodollar Interest
Period will be determined by the Administrative Agent on the basis of the
Eurodollar Reserve Percentage in effect two (2) Eurodollar Business Days before
the first day of such Eurodollar Interest Period.

“Eurodollar Interest Period” means, with respect to any Eurodollar Advance, the
period commencing on and including the Eurodollar Business Day such Advance
first becomes a Eurodollar Advance in accordance with Section 3.01(b) and ending
on but excluding a date, as elected by the Master Issuer pursuant to such
Section 3.01(b), that is either (i) one (1) month subsequent to such date,
(ii) two (2) months subsequent to such date, (iii) three (3) months subsequent
to such date or (iv) six (6) months subsequent to such date, or such other time
period subsequent to such date not to exceed six months as agreed upon by the
Master Issuer and the Administrative Agent; provided, however, that (i) no
Eurodollar Interest Period may end subsequent to the second Business Day before
the Accounting Date occurring immediately prior to the then-current Series
2019-1 Class A-1 Senior Notes Renewal Date and (ii) upon the occurrence and
during the continuation of any Rapid Amortization Period or any Event of
Default, any Eurodollar Interest Period with respect to the Eurodollar Advances
of all Investor Groups may be terminated at the end of the then-current
Eurodollar Interest Period (or, if the Class A-1 Senior Notes have been
accelerated in accordance with Section 9.2 of the Base Indenture, immediately),
at the election of the Administrative Agent or Investor Groups holding in the
aggregate more than 50% of the Eurodollar Tranche, by notice to the Co-Issuers,
the Manager, the Control Party and the Funding Agents, and upon such election
the Eurodollar Advances in respect of which interest was calculated by reference
to such terminated Eurodollar Interest Period shall be converted to Base Rate
Advances.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means, on any day during any Eurodollar Interest Period, an
interest rate per annum equal to the sum of (i) the Eurodollar Funding Rate
(Reserve Adjusted) for such Eurodollar Interest Period plus (ii) 1.50% for an
Advance and 1.30% for a Swingline Loan; provided that the Eurodollar Rate will
in no event be higher than the maximum rate permitted by applicable Law.

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to liabilities or
assets constituting “Eurocurrency Liabilities,” as currently defined in
Regulation D of the F.R.S. Board, having a term approximately equal or
comparable to such Eurodollar Interest Period.

“Eurodollar Tranche” means any portion of the Series 2019-1 Class A-1
Outstanding Principal Amount funded or maintained with Eurodollar Advances.

“Extension Fees” has the meaning given to such term in the Class A-1 VFN Fee
Letter.

“FATCA” means (a) Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
Treasury regulations thereunder or official interpretations thereof, (b) any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction with the purpose (in either case) of
facilitating the implementation of (a) above, or (c) any agreement pursuant to
the implementation of paragraphs (a) or (b) above with the U.S. Internal Revenue
Service or any other Governmental Authority in the United States.

“FCPA” has the meaning set forth in Section 6.01(h).

“Federal Funds Rate” means, for any specified period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the overnight federal funds rates as published in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or if, for any reason, such rate is not
available on any day, the rate determined, in the reasonable opinion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. (New York City time).

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

11



--------------------------------------------------------------------------------

“Fitch” means Fitch, Inc., doing business as Fitch Ratings, or any successor
thereto. “F.R.S. Board” means the Board of Governors of the Federal Reserve
System. “Funding Agent” has the meaning set forth in the preamble.

“Increased Capital Costs” has the meaning set forth in Section 3.07.

“Increased Costs” has the meaning set forth in Section 3.05.

“Increased Tax Costs” has the meaning set forth in Section 3.08.

“Indemnified Liabilities” has the meaning set forth in Section 9.05(b).

“Indemnified Parties” has the meaning set forth in Section 9.05(b).

“Interest Reserve Letter of Credit” means any letter of credit issued hereunder
for the benefit of the Trustee and the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable.

“Investor” means any one of the Conduit Investors and the Committed Note
Purchasers and “Investors” means the Conduit Investors and the Committed Note
Purchasers collectively.

“Investor Group” means (i) for each Conduit Investor, collectively, such Conduit
Investor, the related Committed Note Purchaser(s) set forth opposite the name of
such Conduit Investor on Schedule I (or, if applicable, set forth for such
Conduit Investor in the Assignment and Assumption Agreement, Investor Group
Supplement or Joinder Agreement pursuant to which such Conduit Investor or
Committed Note Purchaser becomes a party thereto), any related Program Support
Provider(s) and the related Funding Agent (which shall constitute the Series
2019-1 Class A-1 Noteholder for such Investor Group) and (ii) for each other
Committed Note Purchaser that is not related to a Conduit Investor,
collectively, such Committed Note Purchaser, any related Program Support
Provider(s) and the related Funding Agent (which shall constitute the Series
2019-1 Class A-1 Noteholder for such Investor Group).

“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.

“Investor Group Principal Amount” means, with respect to any Investor Group,
(a) when used with respect to the Series 2019-1 Closing Date, an amount equal to
(i) such Investor Group’s Commitment Percentage of the Series 2019-1 Class A-1
Initial Advance Principal Amount, plus (ii) such Investor Group’s Commitment
Percentage of the Series 2019-1 Class A-1 Outstanding Subfacility Amount
outstanding on the Series 2019-1 Closing Date, and (b) when used with respect to
any other date, an amount equal to (i) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day
(excluding any Series 2019-1 Class A-1 Outstanding Subfacility Amount included
therein), plus (ii) the Investor Group Increase Amount with respect to such
Investor Group on such date, minus (iii) the amount of principal payments made
to such Investor Group on the Series 2019-1 Class A-1 Advance Notes on such
date, plus (iv) such Investor Group’s Commitment Percentage of the Series 2019-1
Class A-1 Outstanding Subfacility Amount outstanding on such date.

 

12



--------------------------------------------------------------------------------

“Investor Group Supplement” has the meaning set forth in Section 9.17(c).

“Joinder Agreement” means a Joinder Agreement in the form attached hereto as
Exhibit E.

“L/C Commitment” means the obligation of the L/C Provider to provide Letters of
Credit pursuant to Section 2.07, in an aggregate Undrawn L/C Face Amount,
together with any Unreimbursed L/C Drawings, at any one time outstanding not to
exceed $100,000,000, as such amount may be reduced or increased pursuant to
Section 2.07(g) or reduced pursuant to Section 2.05(b).

“L/C Issuing Bank” has the meaning set forth in Section 2.07(h).

“L/C Obligations” means, at any time, an amount equal to the sum of (i) any
Undrawn L/C Face Amounts outstanding at such time and (ii) any Unreimbursed L/C
Drawings outstanding at such time.

“L/C Other Reimbursement Amounts” has the meaning set forth in Section 2.08(a).

“L/C Provider” means Coöperatieve Rabobank U.A., New York Branch, in its
capacity as provider of any Letter of Credit under this Agreement, and its
permitted successors and assigns in such capacity.

“L/C Quarterly Fees” has the meaning set forth in Section 2.07(d).

“L/C Reimbursement Amount” has the meaning set forth in Section 2.08(a).

“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider,
collectively.

“Letter of Credit” has the meaning set forth in Section 2.07(a).

“Margin Stock” means “margin stock” as defined in Regulation U of the F.R.S.
Board, as amended from time to time.

“Maximum Investor Group Principal Amount” means, as to each Investor Group
existing on the Series 2019-1 Closing Date, the amount set forth on Schedule I
to this Agreement as such Investor Group’s Maximum Investor Group Principal
Amount or, in the case of any other Investor Group, the amount set forth as such
Investor Group’s Maximum Investor Group Principal Amount in the Assignment and
Assumption Agreement, Investor Group Supplement or Joinder Agreement by which
the members of such Investor Group become parties to this Agreement, in each
case, as such amount may be (i) reduced pursuant to Section 2.05 of this
Agreement or (ii) increased or reduced by any Assignment and Assumption
Agreement, Investor Group Supplement or Joinder Agreement entered into by the
members of such Investor Group in accordance with the terms of this Agreement.

 

13



--------------------------------------------------------------------------------

“Money Laundering Laws” has the meaning set forth in Section 6.01(i).

“Non-Excluded Taxes” has the meaning set forth in Section 3.08(a).

“Non-Funding Committed Notes Purchaser” has the meaning set forth in
Section 2.02(a).

“OFAC” has the meaning set forth in Section 6.01(j).

“Official Body” has the meaning set forth in the definition of “Change in Law.”

“Other Class A-1 Transaction Expenses” means all amounts payable pursuant to
Section 9.05, including Pre-Closing Costs, Out-of-Pocket Expenses and Other
Post-Closing Expenses, but excluding Class A-1 Amendment Expenses.

“Other Post-Closing Expenses” has the meaning set forth in Section 9.05(a).

“Out-of-Pocket Expenses” has the meaning set forth in Section 9.05(a).

“Parent Companies” means, collectively, Domino’s Pizza, Inc., a Delaware
corporation, and Domino’s Inc., a Delaware corporation.

“Pre-Closing Costs” has the meaning set forth in Section 9.05(a)(i).

“Program Support Agreement” means, with respect to any Investor, any agreement
entered into by any Program Support Provider in respect of any Commercial Paper
and/or Series 2019-1 Class A-1 Note of such Investor providing for the issuance
of one or more letters of credit for the account of such Investor, the issuance
of one or more insurance policies for which such Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Investor to any Program Support Provider of the Series 2019-1
Class A-1 Notes (or portions thereof or interests therein) and/or the making of
loans and/or other extensions of credit to such Investor in connection with such
Investor’s securitization program, together with any letter of credit, insurance
policy or other instrument issued thereunder or guaranty thereof (but excluding
any discretionary advance facility provided by a Committed Note Purchaser).

“Program Support Provider” means, with respect to any Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Investor in respect of such Investor’s
Commercial Paper and/or Series 2019-1 Class A-1 Note, and/or agreeing to issue a
letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Investor’s securitization
program as it relates to any Commercial Paper issued by such Investor, and/or
holding equity interests in such Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such Person.

 

14



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the obligation of the Co-Issuers to reimburse
the L/C Provider pursuant to Section 2.08 for amounts drawn under Letters of
Credit.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Expiration Date” had the meaning set forth in Section 2.07(a).

“Required Investor Groups” means the Investor Groups holding more than (i) if no
single Investor Group holds more than 50% of the Commitments, 50% of the
Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, three-fourths of the Commitments (provided, in either case, that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether such threshold percentage of Commitments has been met).

“Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Sale Notice” has the meaning set forth in Section 9.18(b).

“Sanctions” has the meaning set forth in Section 6.01(j).

“Series 2019-1 Class A-1 Allocated Payment Reduction Amount” has the meaning set
forth in Section 2.05(b)(iv).

“Series 2019-1 Class A-1 Senior Notes Other Amounts” means, as of any date of
determination, the aggregate unpaid Breakage Amount, Indemnified Liabilities,
Agent Indemnified Liabilities, Increased Capital Costs, Increased Costs,
Increased Tax Costs, Pre-Closing Costs, Other Post-Closing Expenses,
Out-of-Pocket Expenses, Upfront Commitment Fees and Extension Fees then due and
payable. For purposes of the Base Indenture, the “Series 2019-1 Class A-1 Senior
Notes Other Amounts” shall be deemed to be “Class A-1 Notes Other Amounts.”

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to any Person as of any date of determination,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of such Person are not less than the total amount required
to pay the liabilities of such Person on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured,

(ii)    the Person is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business,

 

15



--------------------------------------------------------------------------------

(iii)    assuming the completion of the transactions contemplated by the Related
Documents, the Person is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature, (iv) the Person is not engaged in
any business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such entity is engaged, and (v) the Person is not a defendant in any civil
action that would result in a judgment that such Person is or would become
unable to satisfy.

“Specified Rating Agencies” means any of S&P Global Ratings, Moody’s or Fitch,
as applicable.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 in an aggregate principal amount at any
one time outstanding not to exceed $30,000,000, as such amount may be reduced or
increased pursuant to Section 2.06(i) or reduced pursuant to Section 2.05(b).

“Swingline Lender” means Coöperatieve Rabobank U.A., New York Branch, in its
capacity as maker of Swingline Loans, and its permitted successors and assigns
in such capacity.

“Swingline Loan” has the meaning set forth in Section 2.06(a).

“Swingline Loan Request” has the meaning set forth in Section 2.06(b).

“Swingline Participation Amount” has the meaning set forth in Section 2.06(f).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Undrawn Commitment Fees” has the meaning set forth in Section 3.02(b).

“Undrawn L/C Face Amounts” means, at any time, the aggregate then undrawn and
unexpired face amount of any Letters of Credit outstanding at such time.

“Unreimbursed L/C Drawings” means, at any time, the aggregate amount of any L/C
Reimbursement Amounts that have not then been reimbursed pursuant to
Section 2.08.

“Upfront Commitment Fee” has the meaning given to such term in the Class A-1 VFN
Fee Letter.

“USA PATRIOT Act” has the meaning given to such term in Section 9.24.

“Voluntary Cash Collateral” has the meaning set forth in Section 4.03(a).

 

16



--------------------------------------------------------------------------------

“Write-down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE II

PURCHASE AND SALE OF SERIES 2019-1 CLASS A-1 NOTES

Section 2.01    The Advance Notes.

(a)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Co-Issuers shall issue and shall request the
Trustee to authenticate (in the case of Series 2019-1 Class A-1 Advance Notes in
the form of definitive notes) or register as described in Section 4.01(f) of the
Series 2019-1 Supplement (in the case of Uncertificated Notes) (i) the initial
Series 2019-1 Class A-1 Advance Notes, which (in the case of Series 2019-1
Class A-1 Advance Notes in the form of definitive notes) the Co-Issuers shall
deliver to each Funding Agent on behalf of the Investors in the related Investor
Group on the Series 2019-1 Closing Date, and (ii) additional Series 2019-1
Class A-1 Advance Notes, which (in the case of Series 2019-1 Class A-1 Advance
Notes in the form of definitive notes) the Co-Issuers shall deliver to each
Funding Agent on behalf of the Investors in the related Investor Group that
become a party to this Agreement by executing a Joinder Agreement upon execution
thereof and satisfaction of the additional conditions set forth in Section 2.03
of the Series 2019-1 Supplement. Each Series 2019-1 Class A-1 Advance Note for
each Investor Group shall be dated their date of authentication or, if an
Uncertificated Note, registration, shall be registered in the name of the
related Funding Agent or its nominee, as agent for the related Investors, or in
such other name or nominee as such Funding Agent may request, shall have a
maximum principal amount equal to the Maximum Investor Group Principal Amount
for such Investor Group and (other than any Uncertificated Notes) shall be duly
authenticated in accordance with the provisions of the Indenture.

(b)    Each Series 2019-1 Class A-1 Noteholder shall, acting solely for this
purpose as an agent of the Master Issuer, maintain a register on which it enters
the name and address of each related Lender Party (and, if applicable, Program
Support Provider) and the applicable portions of the Series 2019-1 Class A-1
Outstanding Principal Amount (and stated interest) with respect to such Series
2019-1 Class A-1 Noteholder of each Lender Party (and, if applicable, Program
Support Provider) that has an interest in such Series 2019-1 Class A-1
Noteholder’s Series 2019-1 Class A-1 Notes (the “Series 2019-1 Class A-1 Notes
Register”), provided that no Series 2019-1 Class A-1 Noteholder shall have any
obligation to disclose all or any portion of the Series 2019-1 Class A-1 Notes
Register to any Person except to the extent such that such disclosure is
necessary to establish that such Series 2019-1 Class A-1 Notes are in registered
form for U.S. federal income tax purposes.

Section 2.02    Advances.

(a)    Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may and, if such Conduit Investor
determines that it will not make (or it does not in fact make) an Advance or any
portion of an Advance, its related Committed Note Purchaser(s) shall or, if
there is no Eligible Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser(s) with respect to such Investor Group shall, upon the
Co-Issuers’ request delivered in accordance with the provisions of Section 2.03
and the satisfaction of all conditions precedent thereto (or under the
circumstances set forth in Sections 2.05, 2.06 or 2.08), make Advances from time
to time during the Commitment Term; provided that such Advances shall be made
ratably by each Investor Group based on their respective Commitment Percentages
and the portion of any such Advance made by any Committed Note Purchaser in such
Investor Group shall be its Committed Note Purchaser Percentage of the Advances
to be made by such Investor Group (or the portion thereof not being made by any
Conduit Investor in such Investor Group); provided, further, that if, as a
result of any Committed Note Purchaser (a “Non-Funding Committed Note
Purchaser”) failing to make any previous Advance that such Non-Funding Committed
Note Purchaser was required to make, or as a result

 

17



--------------------------------------------------------------------------------

of the addition of Investor Groups pursuant to Joinder Agreements (“Additional
Committed Note Purchasers”), outstanding Advances are not held ratably by each
Investor Group based on their respective Commitment Percentages and among the
Committed Note Purchasers within each Investor Group based on their respective
Committed Note Purchaser Percentages at the time a request for Advances is made,
(x) such Non-Funding Committed Note Purchaser or Additional Committed Note
Purchasers, as applicable, shall make all of such Advances until outstanding
Advances are held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages
and (y) further Advances shall be made ratably by each Investor Group based on
their respective Commitment Percentages and the portion of any such Advance made
by any Committed Note Purchaser in such Investor Group shall be its Committed
Note Purchaser Percentage of the Advances to be made by such Investor Group (or
the portion thereof not being made by any Conduit Investor in such Investor
Group); provided, further, that the failure of a Non-Funding Committed Note
Purchaser to make Advances pursuant to the immediately preceding proviso shall
not, subject to the immediately following proviso, relieve any other Committed
Note Purchaser of its obligation hereunder, if any, to make Advances in
accordance with Section 2.03(b)(i); provided, further, that, subject, in the
case of clause (i) below, to Section 2.03(b)(ii), no Advance shall be required
or permitted to be made by any Investor on any date to the extent that, after
giving effect to such Advance, (i) the related Investor Group Principal Amount
would exceed the related Maximum Investor Group Principal Amount or (ii) the
Series 2019-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2019-1 Class A-1 Maximum Principal Amount.

(b)    Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer (on
behalf of the Co-Issuers)) thereof.

(c)    Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2019-1 Closing Date, if any,
will be evidenced by the Series 2019-1 Class A-1 Advance Notes issued in
connection herewith and will constitute purchases of Series 2019-1 Class A-1
Initial Advance Principal Amounts corresponding to the amount of such Advances.
All of the other Advances will constitute Increases evidenced by the Series
2019-1 Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2019-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

(d)    Section 2.02(b) of the Series 2019-1 Supplement specifies the procedures
to be followed in connection with any Voluntary Decrease of the Series 2019-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be either (i) in an aggregate minimum principal amount of
$200,000 and integral multiples of $100,000 in excess thereof or (ii) in such
other amount necessary to reduce the Series 2019-1 Class A-1 Outstanding
Principal Amount to zero.

 

18



--------------------------------------------------------------------------------

(e)    Subject to the terms of this Agreement and the Series 2019-1 Supplement,
the aggregate principal amount of the Advances evidenced by the Series 2019-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

Section 2.03    Borrowing Procedures.

(a)    Whenever the Co-Issuers wish to make a Borrowing, the Co-Issuers shall
(or shall cause the Manager on their behalf to) notify the Administrative Agent
(who shall promptly, and in any event by 4:00 p.m. (New York City time) on the
same Business Day as its receipt of the same, notify each Funding Agent of its
pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) two (2) Business Days (or, in the case of any
Eurodollar Advances for purposes of Section 3.01(b), three (3) Eurodollar
Business Days) prior to the date of Borrowing (unless a shorter period is agreed
upon by the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each case refer to this Agreement and specify (i) the
Borrowing date, (ii) the aggregate amount of the requested Borrowing to be made
on such date, (iii) the amount of outstanding Swingline Loans and Unreimbursed
L/C Drawings (if applicable) to be repaid with the proceeds of such Borrowing on
the Borrowing date, which amount shall constitute all outstanding Swingline
Loans and Unreimbursed L/C Drawings outstanding on the date of such notice that
are not prepaid with other funds of the Co-Issuers available for such purpose,
and (iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to the Master Issuer (on behalf of the Co-Issuers)). Requests for any
Borrowing may not be made in an aggregate principal amount of less than
$1,000,000 or in an aggregate principal amount that is not an integral multiple
of $500,000 in excess thereof (except as otherwise provided herein with respect
to Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings). The Co-Issuers agree to cause requests for
Borrowings to be made automatically (to the extent not deemed made pursuant to
Sections 2.05(b)(i), 2.05(b)(ii) or 2.08) upon notice of any drawing under a
Letter of Credit and in any event at least one time per week if any Swingline
Loans or Unreimbursed L/C Drawings are outstanding, in each case, in an amount
at least sufficient to repay in full all Swingline Loans and Unreimbursed L/C
Drawings outstanding on the date of the applicable request. Subject to the
provisos to Section 2.02(a), each Borrowing shall be ratably allocated among the
Investor Groups’ respective Maximum Investor Group Principal Amounts. Each
Funding Agent shall promptly advise its related Conduit Investor, if any, of any
notice given pursuant to this Section 2.03(a) and shall promptly thereafter (but
in no event later than 10:00 a.m. (New York City time) on the date of Borrowing)
notify the Administrative Agent, the Master Issuer (on behalf of the Co-Issuers)
and the related Committed Note Purchaser(s) whether such Conduit Investor has
determined to make all or any portion of the Advances in such Borrowing that are
to be made by its Investor Group. On the date of each Borrowing and subject to
the other conditions set forth herein and in the Series 2019-1 Supplement (and,
if requested by the Administrative Agent, confirmation from the Swingline Lender
and the L/C Provider, as applicable, as to (x) the amount of outstanding
Swingline Loans and Unreimbursed L/C

 

19



--------------------------------------------------------------------------------

Drawings to be repaid with the proceeds of such Borrowing on the Borrowing date,
(y) the Undrawn L/C Face Amount of all Letters of Credit then outstanding and
(z) the principal amount of any other Swingline Loans or Unreimbursed L/C
Drawings then outstanding), the applicable Investors in each Investor Group
shall make available to the Administrative Agent the amount of the Advances in
such Borrowing that are to be made by such Investor Group by wire transfer in
U.S. Dollars of such amount in same day funds no later than 10:00 a.m. (New York
City time) on the date of such Borrowing, and upon receipt thereof the
Administrative Agent shall make such proceeds available by 3:00 p.m. (New York
City time), first, to the Swingline Lender and the L/C Provider for application
to repayment of the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings as set forth in the applicable Advance Request, if applicable, ratably
in proportion to such respective amounts, and, second, to the Master Issuer (on
behalf of the Co-Issuers) or the Manager, if directed by the Master Issuer, as
instructed in the applicable Advance Request.

(b)    (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 11:00 a.m. (New York City time) on
the date of such Borrowing, the Administrative Agent shall notify each of the
other Committed Note Purchasers not later than 1:00 p.m. (New York City time) on
such date, and each of the other Committed Note Purchasers shall make available
to the Administrative Agent a supplemental Advance in a principal amount (such
amount, the “reference amount”) equal to the lesser of (a) the aggregate
principal Advance that was unfunded multiplied by a fraction, the numerator of
which is the Commitment Amount of such Committed Note Purchaser and the
denominator of which is the aggregate Commitment Amounts of all Committed Note
Purchasers (less the aggregate Commitment Amount of the Committed Note
Purchasers failing to make Advances on such date) and (b) the excess of (i) such
Committed Note Purchaser’s Commitment Amount over (ii) the product of such
Committed Note Purchaser’s related Investor Group Principal Amount multiplied by
such Committed Note Purchaser’s Committed Note Purchaser Percentage (after
giving effect to all prior Advances on such date of Borrowing) (provided that a
Committed Note Purchaser may (but shall not be obligated to), on terms and
conditions to be agreed upon by such Committed Note Purchaser and the
Co-Issuers, make available to the Administrative Agent a supplemental Advance in
a principal amount in excess of the reference amount; provided, however, that no
such supplemental Advance shall be permitted to be made to the extent that,
after giving effect to such Advance, the Series 2019-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2019-1 Class A-1 Maximum Principal
Amount). Such supplemental Advances shall be made by wire transfer in U.S.
Dollars in same day funds no later than 3:00 p.m. (New York City time) one
(1) Business Day following the date of such Borrowing, and upon receipt thereof
the Administrative Agent shall immediately make such proceeds available, first,
to the Swingline Lender and the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to the Master Issuer (on behalf of the
Co-Issuers), as instructed in the applicable Advance Request. If any Committed
Note Purchaser which shall have so failed to fund its Advance shall subsequently
pay such amount, the Administrative Agent shall apply such amount pro rata to
repay any supplemental Advances made by the other Committed Note Purchasers
pursuant to this Section 2.03(b).

 

20



--------------------------------------------------------------------------------

(c)    Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Co-Issuers jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Weekly Allocation Date such corresponding amount (in the case of the Co-Issuers,
in accordance with the Priority of Payments), together with interest thereon,
for each day from the date such amount is made available to the Master Issuer
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of the Co-Issuers, the interest rate applicable at the time to the Advances
comprising such Borrowing and (ii) in the case of such Investor, the Federal
Funds Rate and without deduction by such Investor for any withholding Taxes. If
such Investor shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Investor’s Advance as part of such
Borrowing for purposes of this Agreement.

Section 2.04    The Series 2019-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2019-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2019-1 Class A-1 Advance Note, Series 2019-1 Class A-1 Swingline
Note or Series 2019-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Co-Issuers hereby authorize each duly authorized officer,
employee and agent of such Series 2019-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2019-1 Class A-1
Noteholder and the records maintained by the Trustee pursuant to the Indenture,
(x) such discrepancy shall be resolved by such Series 2019-1 Class A-1
Noteholder, the Control Party and the Trustee, in consultation with the
Co-Issuers (provided that such consultation with the Co-Issuers will not in any
way limit or delay such Series 2019-1 Class A-1 Noteholder’s, the Control
Party’s and the Trustee’s ability to resolve such discrepancy), and such
resolution shall control in the absence of manifest error and the Note Register
shall be corrected as appropriate and (y) until any such discrepancy is resolved
pursuant to clause (x), the Note Register shall control;

 

21



--------------------------------------------------------------------------------

provided, further, that the failure of any such notation to be made, or any
finding that a notation is incorrect, in any such records shall not limit or
otherwise affect the obligations of the Co-Issuers under this Agreement or the
Indenture.

Section 2.05    Reduction in Commitments.

(a)    The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2019-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and Maximum Investor Group Principal Amount on a pro
rata basis; provided that (i) any such reduction will be limited to the undrawn
portion of the Commitments, although any such reduction may be combined with a
Voluntary Decrease effected pursuant to and in accordance with Section 2.02(b)
of the Series 2019-1 Supplement, (ii) any such reduction must be in a minimum
amount of $5,000,000, (iii) after giving effect to such reduction, the Series
2019-1 Class A-1 Maximum Principal Amount equals or exceeds $5,000,000, unless
reduced to zero, and (iv) no such reduction shall be permitted if, after giving
effect thereto, (x) the aggregate Commitment Amounts would be less than the
Series 2019-1 Class A-1 Outstanding Principal Amount (excluding any Undrawn L/C
Face Amounts with respect to which cash collateral is held by the L/C Provider
pursuant to Section 4.03(b)) or (y) the aggregate Commitment Amounts would be
less than the sum of the Swingline Commitment and the L/C Commitment. Any
reduction made pursuant to this Section 2.05(a) shall be made ratably among the
Investor Groups on the basis of their respective Maximum Investor Group
Principal Amounts.

(b)    If any of the following events shall occur, then the Commitment Amounts
shall be automatically reduced on the dates and in the amounts set forth below
with respect to the applicable event and the other consequences set forth below
with respect to the applicable event shall ensue (and the Co-Issuers shall give
the Trustee, the Control Party, each Funding Agent and the Administrative Agent
prompt written notice thereof):

(i)    (A) if the Outstanding Principal Amount of the Series 2019-1 Class A-1
Notes has not been paid in full or otherwise refinanced in full (which
refinancing may also include an extension thereof) by the Business Day
immediately preceding the Series 2019-1 Class A-1 Senior Notes Renewal Date, on
such Business Day, (x) the principal amount of all then-outstanding Swingline
Loans and Unreimbursed L/C Drawings shall be repaid in full with proceeds of
Advances made on such date (and the Co-Issuers shall be deemed to have delivered
such Advance Requests under Section 2.03 as may be necessary to cause such
Advances to be made), and (y) the Swingline Commitment and the L/C Commitment
shall both be automatically and permanently reduced to zero; and (B) upon a
Series 2019-1 Class A-1 Senior Notes Amortization Event, (x) the Commitments
with respect to all undrawn Commitment Amounts shall automatically and
permanently terminate and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced by a corresponding amount on a pro rata
basis and (y) each payment of principal on the Series 2019-1 Class A-1
Outstanding Principal Amount occurring following such Series 2019-1 Class A-1
Senior Notes Amortization Event shall result automatically and permanently in a
dollar-for-dollar reduction of the Series 2019-1 Class A-1 Maximum Principal
Amount and a corresponding reduction in each Commitment Amount and each Maximum
Investor Group Principal Amount on a pro rata basis;

 

22



--------------------------------------------------------------------------------

(ii)    if a Rapid Amortization Event occurs prior to the Series 2019-1
Class A-1 Senior Notes Renewal Date, then (A) on the date such Rapid
Amortization Event occurs, the Commitments with respect to all undrawn
Commitment Amounts shall automatically terminate, which termination shall be
deemed to have occurred immediately following the making of Advances pursuant to
clause (B) below, and the Maximum Investor Group Principal Amounts shall be
automatically reduced by a corresponding amount on a pro rata basis; (B) no
later than the second Business Day after the occurrence of such Rapid
Amortization Event, the principal amount of all then-outstanding Swingline Loans
and Unreimbursed L/C Drawings (to the extent not repaid pursuant to
Section 2.08(a) or Section 4.03(b)) shall be repaid in full with proceeds of
Advances (and the Co-Issuers shall be deemed to have delivered such Advance
Requests under Section 2.03 as may be necessary to cause such Advances to be
made) and the Swingline Commitment shall be automatically reduced to zero and
the L/C Commitment shall be automatically reduced by such amount of Unreimbursed
L/C Drawings repaid by such Advances; and (C) each payment of principal (which,
for the avoidance of doubt, shall include cash collateralization of Undrawn L/C
Face Amounts pursuant to Sections Section 4.02(b), Section 4.03(a),
Section 4.03(b) and Section 9.18(c)(ii)) on the Series 2019-1 Class A-1
Outstanding Principal Amount occurring on or after the date of such Rapid
Amortization Event (excluding the repayment of any outstanding Swingline Loans
and Unreimbursed L/C Drawings with proceeds of Advances pursuant to clause
(B) above) shall result automatically in a dollar-for-dollar reduction of the
Series 2019-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and each Maximum Investor Group Principal Amount on a
pro rata basis; provided that if such Rapid Amortization Event shall cease to be
in effect pursuant to Section 9.1(e) of the Base Indenture, then the
Commitments, Commitment Amounts, Swingline Commitment, L/C Commitment, Series
2019-1 Class A-1 Maximum Principal Amount and the Maximum Investor Group
Principal Amounts shall be restored to the amounts in effect immediately prior
to the occurrence of such Rapid Amortization Event;

(iii)    if a Change of Control occurs (unless the Control Party has provided
its prior written consent thereto), then (A) on the date such Change of Control
occurs, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below, and
the Maximum Investor Group Principal Amounts shall be automatically and
permanently reduced by a corresponding amount on a pro rata basis), (y) the
Commitment Amounts shall automatically and permanently be reduced to zero, which
reduction shall be deemed to have occurred immediately following the making of
Advances pursuant to clause (B) below, and (z) the Swingline Commitment and the
L/C Commitment shall both be automatically and permanently reduced to zero;
(B) if the Series 2019-1 Prepayment Date specified in the applicable Prepayment
Notice is scheduled to occur more than two Business Days after such occurrence,
then no later than the second Business Day after the occurrence of such Change
of Control, the principal amount of all then outstanding Swingline Loans and
Unreimbursed L/C Drawings shall be repaid in full with proceeds

 

23



--------------------------------------------------------------------------------

of Advances (and the Co-Issuers shall be deemed to have delivered such Advance
Requests under Section 2.03 as may be necessary to cause such Advances to be
made); and (C) on the Series 2019-1 Prepayment Date specified in the applicable
Prepayment Notice, (x) the Commitment Amounts and the Maximum Investor Group
Principal Amounts shall all be automatically and permanently reduced to zero,
and (y) the Co-Issuers shall cause the Series 2019-1 Class A-1 Outstanding
Principal Amount to be paid in full (or, in the case of any then-outstanding
Undrawn L/C Face Amounts, to be fully cash collateralized pursuant to
Section 4.02 or Section 4.03), together with accrued interest and fees and all
other amounts then due and payable to the Lender Parties, the Administrative
Agent and the Funding Agents under this Agreement and the other Related
Documents and any unreimbursed Servicing Advances and Manager Advances (in each
case, with interest thereon at the Advance Interest Rate), subject to and in
accordance with the Priority of Payments;

(iv)    if Indemnification Payments or Real Estate Disposition Proceeds are
allocated to and deposited in the Series 2019-1 Class A-1 Distribution Account
in accordance with Section 3.06(j) of the Series 2019-1 Supplement at a time
when either (i) no Senior Notes other than Series 2019-1 Class A-1 Notes are
Outstanding or (ii) if a Series 2019-1 Class A-1 Senior Notes Amortization
Period is continuing, then the Series 2019-1 Class A-1 Maximum Principal Amount
shall be automatically and permanently reduced on the date of such deposit by an
amount (the “Series 2019-1 Class A-1 Allocated Payment Reduction Amount”) equal
to the amount of such deposit, and there shall be a corresponding reduction in
each Commitment Amount and each Maximum Investor Group Principal Amount on a pro
rata basis (and, if after giving effect to such reduction the Series 2019-1
Class A-1 Maximum Principal Amount would be less than the sum of the Swingline
Commitment and the L/C Commitment, then the aggregate amount of the Swingline
Commitment and the L/C Commitment shall be reduced by the amount of such
difference, with such reduction to be allocated between them in accordance with
the written instructions of the Co-Issuers delivered prior to such date;
provided that after giving effect thereto the aggregate amount of the Swingline
Loans and the L/C Obligations do not exceed the Swingline Commitment and the L/C
Commitment, respectively, as so reduced; provided, further, that in the absence
of such instructions, such reduction shall be allocated first to the Swingline
Commitment and then to the L/C Commitment) and the Series 2019-1 Class A-1
Outstanding Principal Amount shall be repaid or prepaid (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2019-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.06(j) of the
Series 2019-1 Supplement; and

(v)    if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2019-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Commitment Amounts, the Swingline Commitment,
the L/C Commitment and the

 

24



--------------------------------------------------------------------------------

Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Co-Issuers shall
cause (in accordance with the Series 2019-1 Supplement) the Series 2019-1
Class A-1 Outstanding Principal Amount to be paid in full (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)),
together with accrued interest, Series 2019-1 Class A-1 Quarterly Commitment
Fees, Series 2019-1 Class A-1 Other Amounts and all other amounts then due and
payable to the Lender Parties, the Administrative Agent and the Funding Agents
under this Agreement and the other Related Documents and any unreimbursed
Servicing Advances and Manager Advances (in each case, with interest thereon at
the Advance Interest Rate) subject to and in accordance with the Priority of
Payments.

Section 2.06    Swingline Commitment.

(a)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Co-Issuers shall issue and shall cause the Trustee
to authenticate the initial Series 2019-1 Class A-1 Swingline Note, which the
Co-Issuers shall deliver to the Swingline Lender on the Series 2019-1 Closing
Date; provided that, if such Series 2019-1 Class A-1 Swingline Note is an
Uncertificated Note, the Trustee shall instead register it as described in
Section 4.01(f) of the Series 2019-1 Supplement. Such initial Series 2019-1
Class A-1 Swingline Note shall be dated the Series 2019-1 Closing Date, shall be
registered in the name of the Swingline Lender or its nominee, or in such other
name as the Swingline Lender may request, shall have a maximum principal amount
equal to the Swingline Commitment, shall have an initial outstanding principal
amount equal to the Series 2019-1 Class A-1 Initial Swingline Principal Amount,
and (unless it is an Uncertificated Note) shall be duly authenticated in
accordance with the provisions of the Indenture. Subject to the terms and
conditions hereof, the Swingline Lender, in reliance on the agreements of the
Committed Note Purchasers set forth in this Section 2.06, agrees to make
swingline loans (each, a “Swingline Loan” or a “Series 2019-1 Class A-1
Swingline Loan” and, collectively, the “Swingline Loans” or the “Series 2019-1
Class A-1 Swingline Loans”) to the Co-Issuers from time to time during the
period commencing on the Series 2019-1 Closing Date and ending on the date that
is two (2) Business Days prior to the Commitment Termination Date; provided that
the Swingline Lender shall have no obligation or right to make any Swingline
Loan if, after giving effect thereto, (i) the aggregate principal amount of
Swingline Loans outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2019-1
Class A-1 Outstanding Principal Amount would exceed the Series 2019-1 Class A-1
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2019-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2019-1
Supplement, the outstanding principal amount evidenced by the Series 2019-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.

(b)    Whenever the Co-Issuers desire that the Swingline Lender make Swingline
Loans, they shall (or shall cause the Manager on their behalf to) give the
Swingline

 

25



--------------------------------------------------------------------------------

Lender and the Administrative Agent irrevocable notice in writing not later than
11:00 a.m. (New York City time) on the proposed borrowing date, specifying
(i) the amount to be borrowed, (ii) the requested borrowing date (which shall be
a Business Day during the Commitment Term not later than the date that is two
(2) Business Days prior to the Commitment Termination Date) and (iii) the
payment instructions for the proceeds of such borrowing (which shall be
consistent with the terms and provisions of this Agreement and the Indenture and
which proceeds shall be made available to the Master Issuer (on behalf of the
Co-Issuers)). Such notice shall be in the form of a Swingline Advance Request in
the form attached hereto as Exhibit A-2 (a “Swingline Loan Request”), Promptly
upon receipt of any Swingline Loan Request (but in no event later than 2:00 p.m.
(New York City time) on the date of such receipt), the Swingline Lender shall
promptly notify the Control Party, the Trustee and the Administrative Agent
thereof in writing. Each borrowing under the Swingline Commitment shall be in a
minimum amount equal to $100,000. Promptly upon receipt of any Swingline Loan
Request (but in no event later than 2:00 p.m. (New York City time) on the date
of such receipt), the Administrative Agent (based, with respect to any portion
of the Series 2019-1 Class A-1 Outstanding Subfacility Amount held by any Person
other than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) will inform the Swingline Lender
whether or not, after giving effect to the requested Swingline Loan, the Series
2019-1 Class A-1 Outstanding Principal Amount would exceed the Series 2019-1
Class A-1 Maximum Principal Amount. If the Administrative Agent confirms that
the Series 2019-1 Class A-1 Outstanding Principal Amount would not exceed the
Series 2019-1 Class A-1 Maximum Principal Amount after giving effect to the
requested Swingline Loan, then not later than 3:00 p.m. (New York City time) on
the borrowing date specified in the Swingline Loan Request, subject to the other
conditions set forth herein and in the Series 2019-1 Supplement, the Swingline
Lender shall make available to the Master Issuer (on behalf of the Co-Issuers)
in accordance with the payment instructions set forth in such notice an amount
in immediately available funds equal to the amount of the requested Swingline
Loan.

(c)    The Co-Issuers hereby agree that each Swingline Loan made by the
Swingline Lender to the Co-Issuers pursuant to Section 2.06(a) shall constitute
the promise and obligation of the Co-Issuers jointly and severally to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2019-1 Class A-1 Outstanding
Principal Amount.

(d)    In accordance with Section 2.03(a), the Co-Issuers agree to cause
requests for Borrowings to be made at least one time per week if any Swingline
Loans are outstanding in amounts at least sufficient to repay in full all
Swingline Loans outstanding on the date of the applicable request. In accordance
with Section 3.01(c), outstanding Swingline Loans shall bear interest at the
Base Rate.

(e)    [Reserved].

(f)    If, prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to any Co-Issuer or Guarantor or if, for any other reason, as
determined by the Swingline Lender in

 

26



--------------------------------------------------------------------------------

its sole and absolute discretion, Advances may not be made as contemplated by
Section 2.06(d), each Committed Note Purchaser shall, on the date such Advances
were to have been made pursuant to the notice referred to in Section 2.06(d),
purchase for cash an undivided participating interest in the then-outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) its Committed Note Purchaser Percentage,
multiplied by (ii) the related Investor Group’s Commitment Percentage,
multiplied by (iii) the aggregate principal amount of Swingline Loans then
outstanding that was to have been repaid with such Advances.

(g)    Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(h)    Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Co-Issuers may have against the Swingline
Lender, the Co-Issuers or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VII other than at the
time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or otherwise) of the Co-Issuers; (iv) any breach of this
Agreement or any other Indenture Document by any Co-Issuer or any other Person
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(i)    The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a reduction in the
Swingline Commitment; provided that any such reduction will be limited to the
undrawn portion of the Swingline Commitment. If requested by the Co-Issuers in
writing and with the prior written consent of the Administrative Agent, the
Swingline Lender may (but shall not be obligated to) increase the amount of the
Swingline Commitment.

(j)    The Co-Issuers may, upon notice to the Swingline Lender (who shall
promptly notify the Administrative Agent and the Trustee thereof in writing), at
any time and from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that (x) such notice must be
received by the Swingline Lender not later than 11:00 a.m. (New York City time)
on the date of the prepayment, (y) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding and (z) if the
source of

 

27



--------------------------------------------------------------------------------

funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Servicing Advances or Manager Advances (or interest thereon) at such time. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given, the Co-Issuers shall make such prepayment directly to the Swingline
Lender and the payment amount specified in such notice shall be due and payable
on the date specified therein.

Section 2.07    L/C Commitment.

(a)    Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Co-Issuers on any Business Day during the period commencing on
the Series 2019-1 Closing Date and ending on the date that is ten (10) Business
Days prior to the Commitment Termination Date to be issued in accordance with
Section 2.07(h) in such form as may be approved from time to time by the L/C
Provider; provided that the L/C Provider shall have no obligation or right to
provide any Letter of Credit on a requested issuance date if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the Series 2019-1 Class A-1 Outstanding Principal Amount would exceed
the Series 2019-1 Class A-1 Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Co-Issuers and the L/C Provider and
(z) expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten (10) Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies the beneficiary
of such Letter of Credit at least 30 calendar days prior to the then-applicable
expiration date (or no later than the applicable notice date, if earlier, as
specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided, further, that any Letter of Credit may have an expiration
date that is later than the Required Expiration Date so long as either (x) the
Undrawn L/C Face Amount with respect to such Letter of Credit has been fully
cash collateralized by the Co-Issuers in accordance with Section 4.02(b) or 4.03
as of the Required Expiration Date or (y) other than with respect to Interest
Reserve Letters of Credit, arrangements satisfactory to the L/C Provider in its
sole and absolute discretion have been made with the L/C Provider (and, if the
L/C Provider is not the L/C Issuing Bank with respect to such Letter of Credit,
the L/C Issuing Bank) pursuant to Section 4.04 such that such Letter of Credit
shall cease to be deemed outstanding or to be deemed a “Letter of Credit” for
purposes of this Agreement as of the Commitment Termination Date.

Additionally, each Interest Reserve Letter of Credit shall (1) name the Trustee,
for the benefit of the Senior Noteholders or the Senior Subordinated
Noteholders, as applicable, as the beneficiary thereof; (2) allow the Trustee or
the Control Party on its behalf to submit a notice of drawing in respect of such
Interest Reserve Letter of Credit whenever amounts would otherwise be required
to be withdrawn from the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, pursuant to the
Indenture

 

28



--------------------------------------------------------------------------------

and (3) indicate by its terms that the proceeds in respect of drawings under
such Interest Reserve Letter of Credit shall be paid directly into the Senior
Notes Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable.

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Co-Issuers shall issue and shall cause the Trustee
to authenticate the initial Series 2019-1 Class A-1 L/C Note, which the
Co-Issuers shall deliver to the L/C Provider on the Series 2019-1 Closing Date;
provided that, if such Series 2019-1 Class A-1 L/C Note is an Uncertificated
Note, the Trustee shall instead register it as described in Section 4.01(f) of
the Series 2019-1 Supplement. Such initial Series 2019-1 Class A-1 L/C Note
shall be dated the Series 2019-1 Closing Date, shall be registered in the name
of the L/C Provider or in such other name or nominee as the L/C Provider may
request, shall have a maximum principal amount equal to the L/C Commitment,
shall have an initial outstanding principal amount equal to the Series 2019-1
Class A-1 Initial Aggregate Undrawn L/C Face Amount, and (unless it is an
Uncertificated Note) shall be duly authenticated in accordance with the
provisions of the Indenture. Each issuance of a Letter of Credit after the
Series 2019-1 Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2019-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2019-1
Class A-1 L/C Note and shall be deemed to be Series 2019-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Related Documents other than, in the case of Undrawn L/C Face Amounts, for
purposes of accrual of interest. Subject to the terms of this Agreement and the
Series 2019-1 Supplement, the outstanding principal amount evidenced by the
Series 2019-1 Class A-1 L/C Note shall be increased by issuances of Letters of
Credit or decreased by expirations thereof or reimbursements of drawings
thereunder or other circumstances resulting in the permanent reduction in any
Undrawn L/C Face Amounts from time to time. The L/C Provider and the Co-Issuers
agree to promptly notify the Administrative Agent and the Trustee of any such
decreases for which notice to the Administrative Agent is not otherwise provided
hereunder.

(c)    The Co-Issuers may (or shall cause the Manager on their behalf to) from
time to time request that the L/C Provider provide a new Letter of Credit by
delivering to the L/C Provider at its address for notices specified herein an
Application therefor (in the form required by the applicable L/C Issuing Bank as
notified to the Co-Issuers by the L/C Provider), completed to the satisfaction
of the L/C Provider, and such other certificates, documents and other papers and
information as the L/C Provider may request on behalf of the L/C Issuing Bank.
Notwithstanding the foregoing sentence, the letters of credit set forth on
Schedule IV hereto shall be deemed Letters of Credit provided and issued by the
L/C Provider hereunder as of the Series

 

29



--------------------------------------------------------------------------------

2019-1 Closing Date. Upon receipt of any completed Application, the L/C Provider
will notify the Administrative Agent and the Trustee in writing of the amount,
the beneficiary and the requested expiration of the requested Letter of Credit
(which shall comply with Sections 2.07(a) and (i)) and, subject to the other
conditions set forth herein and in the Series 2019-1 Supplement and upon receipt
of written confirmation from the Administrative Agent (based, with respect to
any portion of the Series 2019-1 Class A-1 Outstanding Subfacility Amount held
by any Person other than the Administrative Agent, solely on written notices
received by the Administrative Agent under this Agreement) that after giving
effect to the requested issuance, the Series 2019-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2019-1 Class A-1 Maximum Principal
Amount (provided that the L/C Provider shall be entitled to rely upon any
written statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons of the
Administrative Agent for purposes of determining whether the L/C Provider
received such prior written confirmation from the Administrative Agent with
respect to any Letter of Credit), the L/C Provider will cause such Application
and the certificates, documents and other papers and information delivered in
connection therewith to be processed in accordance with the L/C Issuing Bank’s
customary procedures and shall promptly provide the Letter of Credit requested
thereby (but in no event shall the L/C Provider be required to provide any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto, as provided in Section 2.07(a)) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the L/C Provider and the Co-Issuers. The L/C Provider shall
furnish a copy of such Letter of Credit to the Manager (with a copy to the
Administrative Agent) promptly following the issuance thereof. The L/C Provider
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Funding Agents, the Investors, the Control Party and the Trustee,
written notice of the issuance of each Letter of Credit (including the amount
thereof).

(d)    The Co-Issuers shall jointly and severally pay ratably to the Committed
Note Purchasers the L/C Quarterly Fees (as defined in the Series 2019-1
Class A-1 VFN Fee Letter, the “L/C Quarterly Fees”) in accordance with the terms
of the Series 2019-1 Class A-1 VFN Fee Letter and subject to the Priority of
Payments.

(e)    In addition, the Co-Issuers shall jointly and severally pay to or
reimburse the L/C Provider for the account of the applicable L/C Issuing Bank
the L/C Fronting Fees, if any, in accordance with the terms of the Series 2019-1
Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(f)    To the extent that any provision of any Application related to any Letter
of Credit is inconsistent with the provisions of this Article II, the provisions
of this Article II shall apply.

(g)    The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a reduction in the L/C
Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Co-Issuers in writing and
with the prior written consent of the L/C Provider and the Administrative Agent,
the L/C Provider may (but shall not be obligated to) increase the amount of the
L/C Commitment; provided that, after giving effect thereto, the aggregate amount
of the Swingline Commitment and the L/C Commitment does not exceed the aggregate
Commitment Amount.

 

30



--------------------------------------------------------------------------------

(h)    The L/C Provider shall satisfy its obligations under this Section 2.07
with respect to providing any Letter of Credit hereunder by issuing such Letter
of Credit itself or through an Affiliate, so long as the L/C Issuing Bank Rating
Test is satisfied with respect to such Affiliate and the issuance of such Letter
of Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate and the issuance of such Letter of Credit, the L/C Provider or a
Person selected by (at the expense of the L/C Provider) the Co-Issuers shall
issue such Letter of Credit; provided that such Person and issuance of such
Letter of Credit satisfies the L/C Issuing Bank Rating Test (the L/C Provider
(or such Affiliate of the L/C Provider) in its capacity as the issuer of such
Letter of Credit or such other Person selected by the Co-Issuers being referred
to as the “L/C Issuing Bank” with respect to such Letter of Credit). The “L/C
Issuing Bank Rating Test” is a test that is satisfied with respect to a Person
issuing a Letter of Credit if the Person is a U.S. commercial bank that has, at
the time of the issuance of such Letter of Credit, (i) a short-term certificate
of deposit rating of not less than “P-2” from Moody’s and “A-2” from S&P and
(ii) a long-term unsecured debt rating of not less than “Baa2” from Moody’s or
“BBB” from S&P or such other minimum long-term unsecured debt rating as may be
reasonably required by the beneficiary of such proposed Letter of Credit.

(i)    The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit or (ii) any law applicable to the L/C Provider or the L/C Issuing Bank,
as applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.

(j)    Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Co-Issuers when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit
issued hereunder.

(k)    For the avoidance of doubt, the L/C Commitment shall be a sub-facility
limit of the Commitment Amounts and aggregate outstanding L/C Obligations as of
any date of determination shall be a component of the Series 2019-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(l)    If, on the date that is five (5) Business Days prior to the expiration of
any Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit
has not been replaced or renewed and the Co-Issuers have not otherwise deposited
funds into the Senior Notes Interest Reserve Account or the Senior Subordinated
Notes Interest Reserve Account, as applicable, in the amounts that would
otherwise be required pursuant to the Indenture had such Interest

 

31



--------------------------------------------------------------------------------

Reserve Letter of Credit not been issued, the Master Issuer or the Control Party
on its behalf will submit a notice of drawing under such Interest Reserve Letter
of Credit and use the proceeds thereof to fund a deposit into the Senior Notes
Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, in an amount equal to the Senior Notes Interest Reserve
Account Deficient Amount or the Senior Subordinated Notes Interest Reserve
Account Deficient Amount, as applicable, on such date, in each case calculated
as if such Interest Reserve Letter of Credit had not been issued.

(m)    Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Co-Issuers in order to have any letter of credit
issued by a Person selected by the Co-Issuers pursuant to Section 2.07(h) hereto
or Section 5.17 of the Base Indenture be a “Letter of Credit” that has been
issued hereunder and such Person selected by the Co-Issuers be an “L/C Issuing
Bank.”

Section 2.08    L/C Reimbursement Obligations.

(a)    For the purpose of reimbursing the payment of any draft presented under
any Letter of Credit, the Co-Issuers jointly and severally agree to pay, as set
forth in this Section 2.08, the L/C Provider, for its own account or for the
account of the L/C Issuing Bank, as applicable, within five Business Days after
the day (subject to and in accordance with the Priority of Payments) on which
the L/C Provider notifies the Co-Issuers and the Administrative Agent (and in
each case the Administrative Agent shall promptly, and in any event by 3:00 p.m.
(New York City time) on the same Business Day as its receipt of the same, notify
the Funding Agents) of the date and the amount of such draft, an amount in U.S.
Dollars equal to the sum of (i) the amount of such draft so paid (the “L/C
Reimbursement Amount”) and (ii) any taxes, fees, charges or other costs or
expenses (including amounts payable pursuant to Section 3.02(c), and
collectively, the “L/C Other Reimbursement Costs”) incurred by the L/C Issuing
Bank in connection with such payment. Each drawing under any Letter of Credit
shall (unless an Event of Bankruptcy shall have occurred and be continuing with
respect to the Co-Issuers or any Guarantor, in which cases the procedures
specified in Section 2.09 for funding by Committed Note Purchasers shall apply)
constitute a request by the Co-Issuers to the Administrative Agent and each
Funding Agent for a Base Rate Borrowing pursuant to Section 2.03 in the amount
equal to the applicable L/C Reimbursement Amount and the Co-Issuers shall be
deemed to have made such request pursuant to the procedures set forth in
Section 2.03. The applicable Investors in each Investor Group hereby agree to
make Advances in an aggregate amount for each Investor Group equal to such
Investor Group’s Commitment Percentage of the L/C Reimbursement Amount to pay
the L/C Provider. The Borrowing date with respect to such Borrowing shall be the
first date on which a Base Rate Borrowing could be made pursuant to Section 2.03
if the Administrative Agent had received a notice of such Borrowing at the time
the Administrative Agent receives notice from the L/C Provider of such drawing
under such Letter of Credit. Such Investors shall make the amount of such
Advances available to the Administrative Agent in immediately available funds
not later than 3:00 p.m. (New York City time) on such Borrowing date, and the
proceeds of such Advances shall be immediately made available by the
Administrative Agent to the L/C Provider for application to the reimbursement of
such drawing.

(b)    The Co-Issuers’ obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement,

 

32



--------------------------------------------------------------------------------

under any and all circumstances and irrespective of (i) any setoff, counterclaim
or defense to payment that the Co-Issuers may have or have had against the L/C
Provider, the L/C Issuing Bank, any beneficiary of a Letter of Credit or any
other Person; (ii) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (iii) payment by the
L/C Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit;
(iv) payment by the L/C Issuing Bank under a Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under the Bankruptcy
Code or any other liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of any jurisdictions or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.08(b), constitute a legal or
equitable discharge of, or provide a right of setoff against, any Co-Issuer’s
obligations hereunder. The Co-Issuers also agree that the L/C Provider and the
L/C Issuing Bank shall not be responsible for, and the Co-Issuers’ Reimbursement
Obligations under Section 2.08(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Co-Issuers and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Co-Issuers against any beneficiary of such
Letter of Credit or any such transferee. Neither the L/C Provider nor the L/C
Issuing Bank shall be liable for any error, omission, interruption, loss or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC of the State of New York, shall be binding on the
Co-Issuers and shall not result in any liability of the L/C Provider or the L/C
Issuing Bank to the Co-Issuers. As between the Co-Issuers and the L/C Issuing
Bank, the Co-Issuers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to such beneficiary’s or transferee’s use
of any Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the Co-Issuers agree with the L/C Issuing Bank that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(c)    If any draft shall be presented for payment under any Letter of Credit,
the L/C Provider shall promptly notify the Manager, the Co-Issuers and the
Administrative Agent of the date and amount thereof. The responsibility of the
applicable L/C Issuing Bank to the Co-

 

33



--------------------------------------------------------------------------------

Issuers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit and, in
paying such draft, such L/C Issuing Bank shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of any Person(s)
executing or delivering any such document.

Section 2.09    L/C Participations.

(a)    The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Co-Issuers in accordance with the terms of
this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

(b)    If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three
(3) Business Days after the date such payment is due, such Committed Note
Purchaser shall pay to Administrative Agent for forwarding to the L/C Provider
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Rate during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the L/C Provider, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. If any such amount required to be paid by any Committed Note Purchaser
pursuant to Section 2.09(a) is not made available to the Administrative Agent
for forwarding to the L/C Provider by such Committed Note Purchaser within three
(3) Business Days after the date such payment is due, the L/C Provider shall be
entitled to recover from such Committed Note Purchaser, on demand, such amount
with interest thereon calculated from such due date at the Base Rate. A
certificate of the L/C Provider submitted to any Committed Note Purchaser with
respect to any amounts owing under this Section 2.09(b), in the absence of
manifest error, shall be conclusive and binding on such Committed Note
Purchaser. Such amounts payable under this Section 2.09(b) shall be paid without
any deduction for any withholding Taxes.

 

34



--------------------------------------------------------------------------------

(c)    Whenever, at any time after payment has been made under any Letter of
Credit and the L/C Provider has received from any Committed Note Purchaser its
pro rata share of such payment in accordance with Section 2.09(a), the
Administrative Agent or the L/C Provider receives any payment related to such
Letter of Credit (whether directly from the Co-Issuers or otherwise, including
proceeds of collateral applied thereto by the L/C Provider), or any payment of
interest on account thereof, the Administrative Agent or the L/C Provider, as
the case may be, will distribute to such Committed Note Purchaser its pro rata
share thereof; provided, however, that in the event that any such payment
received by the Administrative Agent or the L/C Provider, as the case may be,
shall be required to be returned by the Administrative Agent or the L/C
Provider, such Committed Note Purchaser shall return to the Administrative Agent
for the account of the L/C Provider the portion thereof previously distributed
by the Administrative Agent or the L/C Provider, as the case may be, to it.

(d)    Each Committed Note Purchaser’s obligation to make the Advances referred
to in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Co-Issuers may have against the L/C Provider, any L/C Issuing Bank, the
Co-Issuers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time the related
Letter of Credit was issued; (iii) an adverse change in the condition (financial
or otherwise) of the Co-Issuers; (iv) any breach of this Agreement or any other
Indenture Document by any Co-Issuer or any other Person; (v) any amendment,
renewal or extension of any Letter of Credit in compliance with this Agreement
or with the terms of such Letter of Credit, as applicable; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

ARTICLE III

INTEREST AND FEES

Section 3.01    Interest.

(a)    To the extent that an Advance is funded or maintained by a Conduit
Investor through the issuance of Commercial Paper, such Advance shall bear
interest at the CP Rate applicable to such Conduit Investor. To the extent that,
and only for so long as, an Advance is funded or maintained by a Conduit
Investor through means other than the issuance of Commercial Paper (based on its
determination in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of Commercial Paper in the commercial paper market of the United States
to finance its purchase or maintenance of such Advance or any portion thereof
(which determination may be based on any allocation method employed in good
faith by such Conduit Investor), including by reason of market conditions or by
reason of insufficient availability under any of its Program Support Agreement
or the downgrading of any of its Program Support Providers), such Advance

 

35



--------------------------------------------------------------------------------

shall bear interest at (i) the Base Rate or (ii) if the required notice has been
given pursuant to Section 3.01(b) with respect to such Advance, for any
Eurodollar Interest Period, the Eurodollar Rate applicable to such Eurodollar
Interest Period for such Advance, in each case except as otherwise provided in
the definition of Eurodollar Interest Period or in Sections 3.03 or 3.04. Each
Advance funded or maintained by a Committed Note Purchaser or a Program Support
Provider shall bear interest at (i) the Base Rate or (ii) if the required notice
has been given pursuant to Section 3.01(b) with respect to such Advance, for any
Eurodollar Interest Period, the Eurodollar Rate applicable to such Eurodollar
Interest Period for such Advance, in each case except as otherwise provided in
the definition of Eurodollar Interest Period or in Sections 3.03 or 3.04. By (x)
11:00 a.m. (New York City time) on the second Business Day preceding each
Accounting Date, each Funding Agent shall notify the Administrative Agent of the
applicable CP Rate for each Advance made by its Investor Group that was funded
or maintained through the issuance of Commercial Paper and was outstanding
during all or any portion of the Interest Period ending immediately prior to
such Accounting Date and (y) 3:00 p.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Administrative Agent shall
notify the Master Issuer (on behalf of the Co-Issuers), the Manager, the
Trustee, the Servicer and the Funding Agents of such applicable CP Rate and of
the applicable interest rate for each other Advance for such Interest Period and
of the amount of interest accrued on Advances during such Interest Period.

(b)    With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long as no
Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Master Issuer may elect that such
Advance bear interest at the Eurodollar Rate for any Eurodollar Interest Period
(which shall be a period with a term of, at the election of the Co-Issuers
subject to the proviso in the definition of Eurodollar Interest Period, one
month, two months, three months or six months, or such other time period
subsequent to such date not to exceed six months as agreed upon by the Master
Issuer and the Administrative Agent) while such Advance is outstanding to the
extent provided in Section 3.01(a) by giving notice thereof (including notice of
the Co-Issuers’ election of the term for the applicable Eurodollar Interest
Period) to the Funding Agents prior to 12:00 p.m. (New York City time) on the
date which is three (3) Eurodollar Business Days prior to the commencement of
such Eurodollar Interest Period. If such notice is not given in a timely manner,
such Advance shall bear interest at the Base Rate. Each such conversion to or
continuation of Eurodollar Advances for a new Eurodollar Interest Period in
accordance with this Section 3.01(b) shall be in an aggregate principal amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof.

(c)    Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Swingline Lender shall notify
the Administrative Agent in reasonable detail of the amount of interest accrued
on any Swingline Loans during the Interest Period ending on such date and the
L/C Provider shall notify the Administrative Agent in reasonable detail of the
amount of interest accrued on any Unreimbursed L/C Drawings during such Interest
Period and the amount of fees accrued on any Undrawn L/C Face Amounts during
such Interest Period and (y) 3:00 p.m. (New York City time) on such date, the
Administrative Agent shall notify the Servicer, the Trustee, the Master Issuer
(on behalf of the Co-Issuers) and the Manager of the amount of such accrued
interest and fees as set forth in such notices.

 

36



--------------------------------------------------------------------------------

(d)    All accrued interest pursuant to Sections 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e)    In addition, under the circumstances set forth in Section 3.04 of the
Series 2019-1 Supplement, the Co-Issuers shall jointly and severally pay
quarterly interest in respect of the Series 2019-1 Class A-1 Outstanding
Principal Amount in an amount equal to the Series 2019-1 Class A-1 Quarterly
Post-Renewal Date Contingent Interest payable pursuant to such Section 3.4,
subject to and in accordance with the Priority of Payments.

(f)    All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2019-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2019-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365- (or 366-, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, unless specified otherwise in the Indenture, and such
extension of time shall be included in the computation of the amount of interest
owed. Interest shall accrue on each Advance, Swingline Loan and Unreimbursed L/C
Drawing from and including the day on which it is made to but excluding the date
of repayment thereof.

Section 3.02    Fees.

(a)    The Co-Issuers jointly and severally shall pay to the Administrative
Agent for its own account the Administrative Agent Fees (as defined in the
Series 2019-1 Class A-1 VFN Fee Letter, collectively, the “Administrative Agent
Fees”) in accordance with the terms of the Series 2019-1 Class A-1 VFN Fee
Letter and subject to the Priority of Payments.

(b)    On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Co-Issuers jointly and severally shall, in accordance with
Section 4.01, pay to each Funding Agent, for the account of the related
Committed Note Purchaser(s), the Undrawn Commitment Fees (as defined in the
Series 2019-1 Class A-1 VFN Fee Letter, the “Undrawn Commitment Fees”) in
accordance with the terms of the Series 2019-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(c)    The Co-Issuers jointly and severally shall pay (i) the fees required
pursuant to Section 2.07 in respect of Letters of Credit and (ii) any other fees
set forth in the Series 2019-1 Class A-1 VFN Fee Letter (including the Upfront
Commitment Fee and any Extension Fees (each, as defined in the Series 2019-1
Class A-1 VFN Fee Letter)), subject to the Priority of Payments.

(d)    All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

 

37



--------------------------------------------------------------------------------

Section 3.03    Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Period with respect thereto or sooner, if required by such law or
assertion.

Section 3.04    Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a)    by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b)    with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Period for which has not then
commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Period, then, upon notice from
the Administrative Agent (which, in the case of clause (b) above, the
Administrative Agent shall give upon obtaining actual knowledge that such
percentage of the Investor Groups have so determined) to the Funding Agents, the
Manager and the Master Issuer (on behalf of the Co-Issuers), the obligations of
the Investors to fund or maintain any Advance as a Eurodollar Advance after the
end of the then-current Eurodollar Interest Period, if any, with respect thereto
shall forthwith be suspended and on the date such notice is given such Advances
will convert to Base Rate Advances until the Administrative Agent has notified
the Funding Agents and the Master Issuer (on behalf of the Co-Issuers) that the
circumstances causing such suspension no longer exist.

(c)    (i) Notwithstanding anything to the contrary herein or in any other
Related Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the
Co-Issuers may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Investor Groups
and the Co-Issuers so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Investor Groups
comprising the Required Investor Groups. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Investor Groups
comprising the Required Investor Groups have delivered to the Administrative
Agent written notice that such Required Investor Groups accept such amendment.
No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 3.04(c) will occur prior to the applicable Benchmark Transition Start
Date.

 

38



--------------------------------------------------------------------------------

(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Related Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iii)    The Administrative Agent will promptly notify the Co-Issuers and the
Investor Groups of (A) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
and Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Investor Groups pursuant to this Section 3.04(c),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.04(c).

(iv)    Upon the Co-Issuers’ receipt of notice of the commencement of a
Benchmark Unavailability Period, the Co-Issuers may revoke any request for a
Borrowing of, conversion to or continuation of Eurodollar Advances to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Co-Issuers will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Advances. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR
will not be used in any determination of the Base Rate.

Section 3.05    Increased Costs, etc. The Co-Issuers jointly and severally agree
to reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07, 3.08 and 3.09, shall also
include the Swingline Lender and the L/C Issuing Bank) for any increase in the
cost of, or any reduction in the amount of any sum receivable by any such
Affected Person, including reductions in the rate of return on such Affected
Person’s capital, in respect of funding or maintaining (or of its obligation to
fund or maintain) any Advances that arise in connection with any Change in Law,
except for any Change in Law with respect to increased capital costs and Taxes
which shall be governed by Sections 3.07 and 3.08, respectively (whether or not
amounts are payable thereunder in respect thereof). Each such demand shall be
provided to the related Funding Agent and the Co-Issuers in writing and shall
state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Affected Person for such increased cost or
reduced amount of return. Such additional amounts (“Increased Costs”) shall be
deposited into the Collection Account by the Co-Issuers within five (5) Business
Days of receipt of such notice to be payable as Class A-1 Senior

 

39



--------------------------------------------------------------------------------

Notes Other Amounts, subject to and in accordance with the Priority of Payments,
to the Administrative Agent and by the Administrative Agent to such Funding
Agent and by such Funding Agent directly to such Affected Person, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Co-Issuers; provided that with respect to any notice given to the Co-Issuers
under this Section 3.05, the Co-Issuers shall not be under any obligation to pay
any amount with respect to any period prior to the date that is nine (9) months
prior to such demand if the relevant Affected Person knew or could reasonably
have been expected to know of the circumstances giving rise to such increased
costs or reductions in the rate of return (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 3.06    Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a)    any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Mandatory Decrease or
Voluntary Decrease, or the acceleration of the maturity of such Eurodollar
Advance) of the principal amount of any Eurodollar Advance on a date other than
the scheduled last day of the Eurodollar Interest Period applicable thereto;

(b)    any Advance not being funded or maintained as a Eurodollar Advance after
a request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c)    any failure of the Co-Issuers to make a Mandatory Decrease or a Voluntary
Decrease, prepayment or redemption with respect to any Eurodollar Advance after
giving notice thereof pursuant to the applicable provisions of the Series 2019-1
Supplement; then, upon the written notice of any Affected Person to the related
Funding Agent and the Co-Issuers, the Co-Issuers jointly and severally shall
deposit into the Collection Account (within five (5) Business Days of receipt of
such notice) to be payable as Class A-1 Senior Notes Other Amounts, subject to
and in accordance with the Priority of Payments, to the Administrative Agent and
by the Administrative Agent to such Funding Agent and such Funding Agent shall
pay directly to such Affected Person such amount (“Breakage Amount” or “Series
2019-1 Class A-1 Breakage Amount”) as will (in the reasonable determination of
such Affected Person) reimburse such Affected Person for such loss or expense;
provided that with respect to any notice given to the Co-Issuers under this
Section 3.06, the Co-Issuers shall not be under any obligation to pay any amount
with respect to any period prior to the date that is nine (9) months prior to
such demand if the relevant Affected Person knew or could reasonably have been
expected to know of the circumstances giving rise to such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on the Co-Issuers.

 

40



--------------------------------------------------------------------------------

Section 3.07    Increased Capital or Liquidity Costs. If any Change in Law
affects or would affect the amount of capital or liquidity required or
reasonably expected to be maintained by any Affected Person or any Person
controlling such Affected Person and such Affected Person determines in its sole
and absolute discretion that the rate of return on its or such controlling
Person’s capital as a consequence of its commitment hereunder or under a Program
Support Agreement or the Advances, Swingline Loans or Letters of Credit made or
issued by such Affected Person is reduced to a level below that which such
Affected Person or such controlling Person would have achieved but for the
occurrence of any such circumstance, then, in any such case after notice from
time to time by such Affected Person (or in the case of an L/C Issuing Bank, by
the L/C Provider) to the related Funding Agent and the Co-Issuers (or, in the
case of the Swingline Lender or the L/C Provider, to the Co-Issuers), the
Co-Issuers jointly and severally shall deposit into the Collection Account
within five (5) Business Days of the Co-Issuers’ receipt of such notice, to be
payable as Class A-1 Senior Notes Other Amounts, subject to and in accordance
with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent (or, in the case of the Swingline
Lender or the L/C Provider, directly to such Person) and such Funding Agent
shall pay to such Affected Person, such amounts (“Increased Capital Costs”) as
will be sufficient to compensate such Affected Person or such controlling Person
for such reduction in rate of return; provided that with respect to any notice
given to the Co-Issuers under this Section 3.07, the Co-Issuers shall not be
under any obligation to pay any amount with respect to any period prior to the
date that is nine (9) months prior to such demand if the relevant Affected
Person knew or could reasonably have been expected to know of the Change in Law
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof). A statement of
such Affected Person as to any such additional amount or amounts (including
calculations thereof in reasonable detail), in the absence of manifest error,
shall be conclusive and binding on the Co-Issuers. In determining such
additional amount, such Affected Person may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable so long
as it applies such method to other similar transactions.

Section 3.08    Taxes.

(a)    Except as otherwise required by law, all payments by the Co-Issuers of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes) and
any other Class A-1 Taxes imposed or levied on the Affected Person as a result
of a connection between the Affected Person and the jurisdiction of the
Governmental Authority imposing such Class A-1 Taxes (or any political
subdivision or taxing authority thereof or therein) (other than any such
connection arising solely from such Affected Person having executed, delivered
or performed its

 

41



--------------------------------------------------------------------------------

obligations or received a payment under, or enforced, this Agreement or any
other Related Document), (ii) with respect to any Affected Person organized
under the laws of a jurisdiction other than the United States or any state of
the United States (“Foreign Affected Person”), any withholding Tax that is
imposed on amounts payable to the Foreign Affected Person at the time the
Foreign Affected Person becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Affected Person (or its
assignor, if any) was already entitled, at the time of the designation of the
new lending office (or assignment), to receive additional amounts from the
Co-Issuers with respect to withholding Tax, (iii) with respect to any Affected
Person, any Class A-1 Taxes imposed under FATCA, (iv) any backup withholding Tax
and (v) with respect to any Affected Person, any Class A-1 Taxes imposed as a
result of such Affected Person’s failure to comply with Section 3.08(d) (such
Class A-1 Taxes not excluded by clauses (i), (ii), (iii) and (iv) above being
called “Non-Excluded Taxes”). If any Class A-1 Taxes are imposed and required by
law to be withheld or deducted from any amount payable by the Co-Issuers
hereunder to an Affected Person, then, if such Class A-1 Taxes are Non-Excluded
Taxes, (x) the amount of the payment shall be increased so that such payment is
made, after withholding or deduction for or on account of such Non-Excluded
Taxes, in an amount that is not less than the amount equal to the sum that would
have been received by the Affected Person had no such deduction or withholding
been required and (y) the Co-Issuers shall withhold the amount of such Class A-1
Taxes from such payment (as increased, if applicable, pursuant to the preceding
clause (x)) and shall pay such amount, subject to and in accordance with the
Priority of Payments, to the taxing authority imposing such Class A-1 Taxes in
accordance with applicable law.

(b)    Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person with respect to any payment received by such Affected Person
from the Co-Issuers or otherwise in respect of any Related Document or the
transactions contemplated therein, such Affected Person may pay such
Non-Excluded Taxes and the Co-Issuers will jointly and severally, within fifteen
(15) Business Days of the related Funding Agent’s and Co-Issuers’ receipt of
written notice stating the amount of such Non-Excluded Taxes (including the
calculation thereof in reasonable detail), deposit into the Collection Account,
to be distributed as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and by such Funding Agent directly to
such Affected Persons, such additional amounts (collectively, “Increased Tax
Costs,” which term shall include all amounts payable by or on behalf of any
Co-Issuer pursuant to this Section 3.08) as is necessary in order that the net
amount received by such Affected Person after the payment of such Non-Excluded
Taxes (including any Non-Excluded Taxes on such Increased Tax Costs) shall equal
the amount such Person would have retained had no such Non-Excluded Taxes been
asserted. Any amount payable to an Affected Person under this Section 3.08 shall
be reduced by, and Increased Tax Costs shall not include, the amount of
incremental damages (including Class A-1 Taxes) due or payable by any Co-Issuer
as a direct result of such Affected Person’s failure to demand from the
Co-Issuers additional amounts pursuant to this Section 3.08 within 180 days from
the date on which the related Non-Excluded Taxes were incurred.

(c)    As promptly as practicable after the payment of any Class A-1 Taxes, and
in any event within thirty (30) days of any such payment being due, the
Co-Issuers shall furnish to each applicable Affected Person or its agents a
certified copy of an official receipt (or other documentary evidence
satisfactory to such Affected Person and agents) evidencing the payment of such
Class A-1 Taxes.

 

42



--------------------------------------------------------------------------------

(d)    Each Affected Person, on or prior to the date it becomes a party to this
Agreement (and from time to time thereafter as soon as practicable after the
obsolescence or invalidity of any form or document previously delivered or
within a reasonable period of time following a written request by the
Co-Issuers), shall deliver to any Co-Issuer (or to more than one Co-Issuer, as
the Co-Issuers may reasonably request) and the Administrative Agent a U.S.
Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-8IMY or
Form W-9, as applicable, or applicable successor form, or such other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable, as will permit such Co-Issuer (or Co-Issuers) or
the Administrative Agent, in their reasonable determination, to establish the
extent to which a payment to such Affected Person is exempt from, or eligible
for a reduced rate of, United States federal withholding Taxes including but not
limited to, such information necessary to claim the benefits of the exemption
for portfolio interest under section 881(c) of the Code and to determine whether
or not such Affected Person is subject to backup withholding or information
reporting requirements. Promptly following the receipt of a written request by
the Co-Issuers or the Administrative Agent, each Affected Person shall deliver
to any Co-Issuer (or to more than one Co-Issuer, as the Co-Issuers may
reasonably request) and the Administrative Agent any other forms or documents
(or successor forms or documents), appropriately completed and executed, as may
be applicable to establish the extent to which a payment to such Affected Person
is exempt from withholding or deduction of Non-Excluded Taxes other than United
States federal withholding Taxes. The Co-Issuers and the Administrative Agent
(or other withholding agent selected by the Co-Issuers) may rely on any form or
document provided pursuant to this Section 3.08(d) until notified otherwise by
the Affected Person that delivered such form or document. Notwithstanding
anything to the contrary, no Affected Person shall be required to deliver any
documentation that it is not legally eligible to deliver as a result of a change
in applicable law after the time the Affected Person becomes a party to this
Agreement (or designates a new lending office).

(e)    The Administrative Agent, Trustee, Paying Agent or any other withholding
agent may deduct and withhold any Class A-1 Taxes required by any laws to be
deducted and withheld from any payments pursuant to this Agreement.

(f)    If any Governmental Authority asserts that the Co-Issuers or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Class A-1 Taxes from payments made to
or for the account of any Affected Person, then to the extent such improper
withholding or backup withholding was directly caused by such Affected Person’s
actions or inactions, such Affected Person shall indemnify the Co-Issuers,
Trustee, Paying Agent and the Administrative Agent for any Class A-1 Taxes
imposed by any jurisdiction on the amounts payable to the Co-Issuers and the
Administrative Agent under this Section 3.08, and costs and expenses (including
attorney costs) of the Co-Issuers, Trustee, Paying Agent and the Administrative
Agent. The obligation of the Affected Persons, severally, under this
Section 3.08 shall survive any assignment of rights by, or the replacement of,
an Affected Person or the termination of the aggregate Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(g)    Prior to the Series 2019-1 Closing Date, the Administrative Agent will
provide the Co-Issuers with a properly executed and completed U.S. Internal
Revenue Service Form W-8IMY or W-9, as appropriate.

(h)    If an Affected Person determines, in its sole reasonable discretion, that
it has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify the
Co-Issuers and the Manager in writing of such refund and shall, within 30 days
after receipt of a written request from the Co-Issuers, pay over such refund to
a Co-Issuer (but only to the extent of indemnity payments made or additional
amounts paid to such Affected Person under this Section 3.08 with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses (including the net amount of Taxes, if any, imposed on or with respect
to such refund or payment) of the Affected Person and without interest (other
than any interest paid by the relevant taxing authority that is directly
attributable to such refund of such Non-Excluded Taxes); provided that the
Co-Issuers, immediately upon the request of the Affected Person to any Co-Issuer
(which request shall include a calculation in reasonable detail of the amount to
be repaid) agrees to repay the amount of the refund (and any applicable
interest) (plus any penalties, interest or other charges imposed by the relevant
taxing authority with respect to such amount) to the Affected Person in the
event the Affected Person or any other Person is required to repay such refund
to such taxing authority. This Section 3.08 shall not be construed to require
the Affected Person to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the Co-Issuers
or any other Person.

Section 3.09    Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of Sections
3.05 or 3.07 or the payment of additional amounts under Sections 3.08(a) or (b),
in each case with respect to an Affected Person in such Committed Note
Purchaser’s Investor Group, it will, if requested by the Co-Issuers, use
reasonable efforts (subject to overall policy considerations of such Committed
Note Purchaser) to designate, or cause the designation of, another lending
office for any Advances affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or the related Affected
Person to suffer no economic, legal or regulatory disadvantage; provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Sections 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Co-Issuers in writing that such Committed Note Purchaser will be unable to
designate, or cause the designation of, another lending office, the Co-Issuers
may replace every member (but not any subset thereof) of such Committed Note
Purchaser’s entire Investor Group by giving written notice to each member of
such Investor Group and the Administrative Agent designating one or more Persons
that are willing and able to purchase each member of such Investor Group’s
rights and obligations under this Agreement for a purchase price that, with
respect to each such member of such Investor Group, will equal the amount owed
to each such member of such Investor Group with respect to the Series 2019-1
Class A-1 Advance Notes (whether arising under the Indenture, this Agreement,
the Series 2019-1 Class A-1 Advance Notes or otherwise). Upon receipt of such
written notice, each member of such Investor Group shall assign its rights and
obligations under this Agreement pursuant to and

 

44



--------------------------------------------------------------------------------

in accordance with Sections 9.17(a), (b) and (c), as applicable, in
consideration for such purchase price and at the reasonable expense of the
Co-Issuers (including, without limitation, the reasonable documented fees and
out-of-pocket expenses of counsel to each such member); provided, however, that
no member of such Investor Group shall be obligated to assign any of its rights
and obligations under this Agreement if the purchase price to be paid to such
member is not at least equal to the amount owed to such member with respect to
the Series 2019-1 Class A-1 Advance Notes (whether arising under the Indenture,
this Agreement, the Series 2019-1 Class A-1 Advance Notes or otherwise).

ARTICLE IV

OTHER PAYMENT TERMS

Section 4.01    Time and Method of Payment (Amounts Distributed by the
Administrative Agent). Except as otherwise provided in Section 4.02, all amounts
payable to any Funding Agent or Investor hereunder or with respect to the Series
2019-1 Class A-1 Advance Notes shall be made to the Administrative Agent for the
benefit of the applicable Person, by wire transfer of immediately available
funds in Dollars not later than 1:00 p.m. (New York City time) on the date due.
The Administrative Agent will promptly, and in any event by 5:00 p.m. (New York
City time) on the same Business Day as its receipt or deemed receipt of the
same, distribute to the applicable Funding Agent for the benefit of the
applicable Person, or upon the order of the applicable Funding Agent for the
benefit of the applicable Person, its pro rata share (or other applicable share
as provided herein) of such payment by wire transfer in like funds as received.

Except as otherwise provided in Section 2.07 and Section 4.02, all amounts
payable to the Swingline Lender or the L/C Provider hereunder or with respect to
the Swingline Loans and L/C Obligations shall be made to or upon the order of
the Swingline Lender or the L/C Provider, respectively, by wire transfer of
immediately available funds in Dollars not later than 1:00 p.m. (New York City
time) on the date due. Any funds received after that time on such date will be
deemed to have been received on the next Business Day.

The Co-Issuers’ obligations hereunder in respect of any amounts payable to any
Investor shall be discharged to the extent funds are disbursed by the Co-Issuers
to the Administrative Agent as provided herein or by the Trustee or Paying Agent
in accordance with Section 4.02, whether or not such funds are properly applied
by the Administrative Agent or by the Trustee or Paying Agent. The
Administrative Agent’s obligations hereunder in respect of any amounts payable
to any Investor shall be discharged to the extent funds are disbursed by the
Administrative Agent to the applicable Funding Agent as provided herein whether
or not such funds are properly applied by such Funding Agent.

Section 4.02    Order of Distributions (Amounts Distributed by the Trustee or
the Paying Agent). (a) Subject to Section 9.18(c)(ii), any amounts deposited
into the Series 2019-1 Class A-1 Distribution Account (including amounts in
respect of accrued interest, letter of credit fees or undrawn commitment fees
but excluding amounts allocated for the purpose of reducing the Series 2019-1
Class A-1 Outstanding Principal Balance) shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, ratably to the Series 2019-1 Class A-1
Noteholders of record on the applicable

 

45



--------------------------------------------------------------------------------

Record Date in respect of the amounts due to such payees at each applicable
level of the Priority of Payments, in accordance with the applicable Quarterly
Manager’s Certificate or the written report provided to the Trustee pursuant to
Section 2.02(b) of the Series 2019-1 Supplement, as applicable.

(b)    Subject to Section 9.18(c)(ii), any amounts deposited into the Series
2019-1 Class A-1 Distribution Account for the purpose of reducing the Series
2019-1 Class A-1 Outstanding Principal Balance shall be distributed by the
Trustee or the Paying Agent, as applicable, on the date due and payable under
the Indenture and in the manner provided therein, to the Series 2019-1 Class A-1
Noteholders of record on the applicable Record Date, in the following order of
priority (which the Co-Issuers shall cause to be set forth in the applicable
Quarterly Manager’s Certificate or the written report provided to the Trustee
pursuant to Section 2.02(b) of the Series 2019-1 Supplement, as applicable):
first, to the Swingline Lender and the L/C Provider in respect of outstanding
Swingline Loans and Unreimbursed L/C Drawings, ratably in proportion to the
respective amounts due to such payees; second, to the other Series 2019-1
Class A-1 Noteholders in respect of their outstanding Advances, ratably in
proportion thereto; and, third, any balance remaining of such amounts (up to an
aggregate amount not to exceed the amount of Undrawn L/C Face Amounts at such
time) shall be paid to the L/C Provider, to be deposited by the L/C Provider
into a cash collateral account in the name of the L/C Provider in accordance
with Section 4.03(b).

(c)    Any amounts distributed to the Administrative Agent pursuant to the
Priority of Payments in respect of any other amounts related to the Class A-1
Notes shall be distributed by the Administrative Agent in accordance with
Section 4.01 on the date such amounts are due and payable hereunder to the
applicable Series 2019-1 Class A-1 Noteholders and/or the Administrative Agent
for its own account, as applicable, ratably in proportion to the respective
aggregate of such amounts due to such payees.

Section 4.03    L/C Cash Collateral. (a) If, as of any date, any Undrawn L/C
Face Amounts remain in effect, the Co-Issuers at their option may provide cash
collateral (“Voluntary Cash Collateral”) in an amount equal to all or any part
of such Undrawn L/C Face Amounts. Notwithstanding the foregoing, as of the
Required Expiration Date, if any Undrawn L/C Face Amounts remain in effect, the
Co-Issuers shall either (i) provide cash collateral (in an aggregate amount
equal to the amount of Undrawn L/C Face Amounts at such time, to the extent that
such amount of cash collateral has not been provided pursuant to Section 4.02,
this Section 4.03(a) or Section 9.18(c)(ii)) to the L/C Provider, to be
deposited by the L/C Provider into a cash collateral account in the name of the
Master Issuer in accordance with Section 4.03(b) or (ii) other than with respect
to Interest Reserve Letters of Credit, make arrangements satisfactory to the L/C
Provider in its sole and absolute discretion with the L/C Provider (and, if the
L/C Provider is not the L/C Issuing Bank with respect to such Letter of Credit,
the L/C Issuing Bank) pursuant to Section 4.04 such that any Letters of Credit
that remain outstanding as of the date that is ten Business Days prior to the
Commitment Termination Date shall cease to be deemed outstanding or to be deemed
“Letters of Credit” for purposes of this Agreement as of the Commitment
Termination Date.

(b)    All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider or by

 

46



--------------------------------------------------------------------------------

another financial institution acceptable to the Master Issuer and the L/C
Provider in an account (the “Cash Collateral Account”) over which the L/C
Provider has “control” for purposes of the UCC as collateral to secure the
Co-Issuers’ Reimbursement Obligations with respect to any outstanding Letters of
Credit. Other than any interest earned on the investment of such deposit in
Permitted Investments, which investments shall be made at the written direction,
and at the risk and expense, of the Master Issuer (provided that if an Event of
Default has occurred and is continuing, such investments shall be made solely at
the option and sole discretion of the L/C Provider), such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in the Cash Collateral Account and all Taxes on such amounts shall be payable by
the Co-Issuers. Moneys in the Cash Collateral Account shall automatically be
applied by such L/C Provider to reimburse it for any Unreimbursed L/C Drawings.
The Co-Issuers at their option may withdraw, or if the L/C Provider is
exercising exclusive control over the Cash Collateral Account, may require the
L/C Provider to withdraw, any Voluntary Cash Collateral deposited to the Cash
Collateral Account and remit such Voluntary Cash Collateral to the Master Issuer
upon five Business Days’ prior written notice to the L/C Provider; provided that
the consent of the L/C Provider shall be required for any such withdrawal if an
Event of Default has occurred and is continuing, a Cash Trapping Period is in
effect, a Rapid Amortization Period is continuing or the withdrawal is to be
made on or after the Required Expiration Date.

Upon expiration of all then-outstanding Letters of Credit and payment in full of
all Unreimbursed L/C Drawings, any balance remaining in the Cash Collateral
Account shall be paid over first, to the Master Issuer, in an amount equal to
the lesser of such balance and the amount of Voluntary Cash Collateral in the
Cash Collateral Account, and then, from funds remaining on deposit in the Cash
Collateral Account, (i) if the Base Indenture and any Series Supplement remain
in effect, to the Trustee to be deposited into the Collection Account and
distributed in accordance with the terms of the Base Indenture and
(ii) otherwise to the Master Issuer; provided that, upon an Investor ceasing to
be a Defaulting Investor in accordance with Section 9.18(d), any amounts of cash
collateral provided pursuant to Section 9.18(c)(ii) upon such Investor becoming
a Defaulting Investor shall be released and applied as such amounts would have
been applied had such Investor not become a Defaulting Investor.

Section 4.04    Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

 

47



--------------------------------------------------------------------------------

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

Section 5.01    Authorization and Action of the Administrative Agent. Each of
the Lender Parties and the Funding Agents hereby designates and appoints
Coöperatieve Rabobank U.A., New York Branch, as the Administrative Agent
hereunder, and hereby authorizes the Administrative Agent to take such actions
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Lender Parties and the Funding Agents and does not assume, nor
shall it be deemed to have assumed, any obligation or relationship of trust or
agency with or for the Co-Issuers or any of its successors or assigns. The
provisions of this Article (other than the rights of the Co-Issuers set forth in
Section 5.07) are solely for the benefit of the Administrative Agent, the Lender
Parties and the Funding Agents, and the Co-Issuers shall not have any rights as
a third-party beneficiary of any such provisions. The Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, exposes the Administrative Agent to personal liability or that is
contrary to this Agreement or any Requirement of Law. The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2019-1 Class A-1 Notes and all other
amounts owed by the Co-Issuers hereunder to the Administrative Agent, all
members of the Investor Groups, the Swingline Lender and the L/C Provider (the
“Aggregate Unpaids”) and termination in full of all Commitments and the
Swingline Commitment and the L/C Commitment.

Section 5.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
actions of any agents or attorneys-in-fact selected by it in good faith.

Section 5.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment), or (b) responsible in any
manner to any Lender Party or any Funding Agent for any recitals, statements,
representations or warranties made by the Co-Issuers contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement for the
due execution, legality, value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of any Co-Issuer to perform its
obligations hereunder, or for the

 

48



--------------------------------------------------------------------------------

satisfaction of any condition specified in Article VII. The Administrative Agent
shall not be under any obligation to any Investor or any Funding Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Co-Issuers. The Administrative
Agent shall not be deemed to have knowledge of any Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default unless the
Administrative Agent has received notice in writing of such event from any
Co-Issuer, any Lender Party or any Funding Agent.

Section 5.04    Reliance. The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Investor Groups holding more than 50% of the
Commitments and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lender Parties and the Funding Agents.

Section 5.05    Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Lender Parties and the Funding Agents expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of the Co-Issuers,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each of the Lender Parties and the Funding Agents
represents and warrants to the Administrative Agent that it has and will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Co-Issuers
and made its own decision to enter into this Agreement.

Section 5.06     The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Co-Issuers
or any Affiliate of the Co-Issuers as though the Administrative Agent were not
the Administrative Agent hereunder.

Section 5.07    Successor Administrative Agent; Defaulting Administrative Agent.

 

49



--------------------------------------------------------------------------------

(a)    The Administrative Agent may, upon 30 days’ notice to the Master Issuer
(on behalf of the Co-Issuers) and each of the Lender Parties and the Funding
Agents, and the Administrative Agent will, upon the direction of Investor Groups
holding 100% of the Commitments (excluding any Commitments held by Defaulting
Investors), resign as Administrative Agent. If the Administrative Agent shall
resign, then the Investor Groups holding more than (i) if no single Investor
Group holds more than 50% of the Commitments, 50% of the Commitments or (ii) if
a single Investor Group holds more than 50% of the Commitments, three-fourths of
the Commitments (excluding any Commitments held by the resigning Administrative
Agent or its Affiliates, and if all Commitments are held by the resigning
Administrative Agent or its Affiliates, then the Co-Issuers), during such 30-day
period, shall appoint an Affiliate of a member of the Investor Groups as a
successor administrative agent, subject to the consent of (i) the Co-Issuers, at
all times other than while an Event of Default has occurred and is continuing
(which consent of the Co-Issuers shall not be unreasonably withheld or delayed)
and (ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether any
threshold percentage of Commitments has been met under this Section 5.07(a). If
for any reason no successor Administrative Agent is appointed by the Investor
Groups during such 30-day period, then, effective upon the expiration of such
30-day period, the Co-Issuers shall make all payments in respect of the
Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2019-1 Class A-1 VFN Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Co-Issuers for all purposes shall deal directly with the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, until
such time, if any, as a successor administrative agent is appointed as provided
above, and the Co-Issuers shall instruct the Trustee in writing accordingly.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of Section 9.05 and this Article V shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.

(b)    The Co-Issuers may, upon the occurrence of any of the following events
(any such event, a “Defaulting Administrative Agent Event”) and with the consent
of Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, three-fourths of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or
three-fourths of the Commitments in the case of clause (ii) above (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 5.07(b)) shall appoint an Affiliate of a member of the
Investor Groups as a successor administrative agent, subject to the consent of
(x) the Co-Issuers, at all times other than while an Event of Default has
occurred and is continuing (which consent of the Co-Issuers shall not be
unreasonably withheld or delayed) and (y) the Control Party (which consent of
the Control Party shall not be unreasonably withheld or delayed): (i) an Event
of Bankruptcy with respect to the Administrative Agent; (ii) if the Person
acting as Administrative Agent or an Affiliate thereof is also an Investor, any
other event pursuant to which such Person becomes a Defaulting Investor;
(iii) the failure by the Administrative Agent to pay or remit any funds required
to be remitted when due (in each case, if amounts are available for payment or
remittance in accordance with

 

50



--------------------------------------------------------------------------------

the terms of this Agreement for application to the payment or remittance
thereof) which continues for two (2) Business Days after such funds were
required to be paid or remitted; (iv) any representation, warranty,
certification or statement made by the Administrative Agent under this Agreement
or in any agreement, certificate, report or other document furnished by the
Administrative Agent proves to have been false or misleading in any material
respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Co-Issuers to the Administrative Agent, and if not
susceptible of remedy in all material respects, upon notice by the Co-Issuers to
the Administrative Agent or (v) any act constituting the gross negligence or
willful misconduct of the Administrative Agent. If for any reason no successor
Administrative Agent is appointed by the Investor Groups within 30 days of the
Administrative Agent’s removal pursuant to the immediately preceding sentence,
then, effective upon the expiration of such 30-day period, the Co-Issuers shall
make all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith (including, without limitation, the Series
2019-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the Swingline
Lender or the L/C Provider, as applicable, and the Co-Issuers for all purposes
shall deal directly with the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, until such time, if any, as a successor administrative
agent is appointed as provided above, and the Co-Issuers shall instruct the
Trustee in writing accordingly. After any Administrative Agent’s removal
hereunder as Administrative Agent, the provisions of Section 9.05 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

(c)    If a Defaulting Administrative Agent Event has occurred and is
continuing, the Co-Issuers may make all payments in respect of the Aggregate
Unpaids or under any fee letter delivered in connection herewith (including,
without limitation, the Series 2019-1 Class A-1 VFN Fee Letter) directly to the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, and
the Co-Issuers for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

Section 5.08    Authorization and Action of Funding Agents. Each Investor is
hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement, Investor Group Supplement or Joinder Agreement) as the agent of such
Person hereunder, and hereby authorizes such Funding Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to such
Funding Agent by the terms of this Agreement together with such powers as are
reasonably incidental thereto. Each Funding Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the related Investor Group, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Funding Agent shall be read into this Agreement or otherwise exist for such
Funding Agent. In performing its functions and duties hereunder, each Funding
Agent shall act solely as agent for the related Investor Group and does not
assume, nor shall it be deemed to have assumed, any obligation or relationship
of trust or agency with or for the Co-Issuers, any of their successors or
assigns or any other Person. Each Funding Agent shall not be required to take
any action that exposes such Funding Agent to personal liability or that is
contrary to this Agreement or any Requirement of Law. The appointment and
authority of the Funding Agents hereunder shall terminate upon the indefeasible
payment in full of the Aggregate Unpaids of the Investor Groups and the
termination in full of all the Commitments.

 

51



--------------------------------------------------------------------------------

Section 5.09    Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the actions of any
agents or attorneys-in-fact selected by it in good faith.

Section 5.10    Exculpatory Provisions. Each Funding Agent and its Affiliates,
and each of their directors, officers, agents or employees shall not be
(a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by the Co-Issuers contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of any Co-Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Co-Issuers. Each Funding Agent shall not be
deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from any Co-Issuer or any member of the related
Investor Group.

Section 5.11    Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

Section 5.12    Non-Reliance on the Funding Agent and Other Purchasers. The
related Investor Group expressly acknowledges that its Funding Agent and any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
not made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Co-Issuers, shall be deemed to constitute any representation or

 

52



--------------------------------------------------------------------------------

warranty by such Funding Agent. The related Investor Group represents and
warrants to such Funding Agent that it has and will, independently and without
reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

Section 5.13    The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

Section 5.14    Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01    The Co-Issuers and Guarantors. The Co-Issuers and the Guarantors
jointly and severally represent and warrant to the Administrative Agent and each
Lender Party, as of the date of this Agreement, as of the Series 2019-1 Closing
Date and as of the date of each Advance made hereunder, that:

(a)    each of their representations and warranties made in favor of the Trustee
or the Noteholders in the Indenture and the other Related Documents (other than
a Related Document relating solely to a Series of Notes other than the Series
2019-1 Notes) is true and correct (i) if not qualified as to materiality or
Material Adverse Effect, in all material respects and (ii) if qualified as to
materiality or Material Adverse Effect, in all respects, as of the date
originally made, as of the date hereof and as of the Series 2019-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

(b)    no Potential Rapid Amortization Event, Rapid Amortization Event, Default
or Event of Default has occurred and is continuing;

(c)    neither they nor or any of their Affiliates, have, directly or through an
agent, engaged in any form of general solicitation or general advertising in
connection with the offering of the Series 2019-1 Class A-1 Notes under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act, including, but not limited to,
articles, notices or other communications published in any

 

53



--------------------------------------------------------------------------------

newspaper, magazine, or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; provided that no representation or warranty
is made with respect to the Lender Parties and their Affiliates; and none of the
Co-Issuers nor any of their Affiliates has entered into any contractual
arrangement with respect to the distribution of the Series 2019-1 Class A-1
Notes, except for this Agreement and the other Related Documents, and the
Co-Issuers will not enter into any such arrangement;

(d)    neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2019-1 Class A-1 Notes in a manner
that would require the registration of the Series 2019-1 Class A-1 Notes under
the Securities Act;

(e)    assuming the representations and warranties of each Lender Party set
forth in Section 6.03 are true and correct, the offer and sale of the Series
2019-1 Class A-1 Notes in the manner contemplated by this Agreement is a
transaction exempt from the registration requirements of the Securities Act, and
the Base Indenture is not required to be qualified under the United States Trust
Indenture Act of 1939, as amended;

(f)    the Co-Issuers have furnished to the Administrative Agent and each
Funding Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2019-1 Notes) to which they are a party as
of the Series 2019-1 Closing Date, all of which Related Documents are in full
force and effect as of the Series 2019-1 Closing Date and no terms of any such
agreements or documents have been amended, modified or otherwise waived as of
such date, other than such amendments, modifications or waivers about which the
Co-Issuers have informed each Funding Agent, the Swingline Lender and the L/C
Provider;

(g)    no Co-Issuer is an “investment company” as defined in Section 3(a)(1) of
the 1940 Act, and therefore has no need (x) to rely solely on the exemption from
the definition of “investment company” set forth in Section 3(c)(1) and/or
Section 3(c)(7) of the 1940 Act or (y) to be entitled to the benefit of the
exclusion for loan securitizations in the Volcker Rule under 10 C.F.R.
248.10(c)(8), and no Co-Issuer is a “covered fund” for purposes of the Volcker
Rule;

(h)    none of the Co-Issuers or the Guarantors or, to the knowledge of the
Co-Issuers or the Guarantors, any of their respective directors, officers,
employees or agents have (i) made any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any domestic governmental official or “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”));
(iii) violated any provision of the FCPA, the Bribery Act of 2010 of the United
Kingdom or any applicable non-U.S. anti-bribery statute or regulation; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; and the Co-Issuers and Guarantors conduct their respective
businesses in compliance with the FCPA and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith;

 

54



--------------------------------------------------------------------------------

(i)    the operations of the Co-Issuers and the Guarantors are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions and the rules and regulations thereunder (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Co-Issuers or Guarantors with respect to the Money Laundering Laws is pending
or, to the knowledge of such relevant entity, threatened; and

(j)    no Co-Issuer or Guarantor is currently the target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (collectively, “Sanctions”);
nor is such relevant entity located, organized or resident in a country or
territory that is the target of Sanctions; and no Co-Issuer or Guarantor will
directly or indirectly use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that currently is the
target of any Sanctions or in any other manner that would reasonably be expected
to result in a violation by any person (including any person participating in
the transaction whether as underwriter, advisor, investor or otherwise) of
Sanctions.

Section 6.02    The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Series 2019-1 Closing Date and as of the date of each Advance made
hereunder, that (i) no Manager Termination Event has occurred and is continuing
and (ii) each representation and warranty made by it in any Related Document
(other than a Related Document relating solely to a Series of Notes other than
the Series 2019-1 Notes and other than any representation or warranty in
Section 4.1(i) or (j) of any Contribution and Sale Agreement or Article V of the
Management Agreement) to which it is a party (including any representations and
warranties made by it in its capacity as Manager) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects as of the date originally made, as of the date hereof and as of the
Series 2019-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties were true and correct in all
material respects as of such earlier date).

Section 6.03    Lender Parties. Each of the Lender Parties represents and
warrants to the Co-Issuers and the Manager as of the date hereof (or, in the
case of a successor or assign of an Investor, as of the subsequent date on which
such successor or assign shall become or be deemed to become a party hereto)
that:

(a)    it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2019-1 Class A-1 Notes, with the Co-Issuers and
the Manager and their respective representatives;

 

55



--------------------------------------------------------------------------------

(b)    it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act and has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of investing in, and is able and prepared to bear the economic risk of investing
in, the Series 2019-1 Class A-1 Notes;

(c)    it is purchasing the Series 2019-1 Class A-1 Notes for its own account,
or for the account of one or more “qualified institutional buyers” within the
meaning of Rule 144A under the Securities Act that meet the criteria described
in clause (b) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to a distribution
in violation of the Securities Act, subject, nevertheless, to the understanding
that the disposition of its property shall at all times be and remain within its
control, and neither it nor its Affiliates has engaged in any general
solicitation or general advertising within the meaning of the Securities Act, or
the rules and regulations promulgated thereunder, with respect to the Series
2019-1 Class A-1 Notes;

(d)    it understands that (i) the Series 2019-1 Class A-1 Notes have not been
and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (ii) the
Co-Issuers are not required to register the Series 2019-1 Class A-1 Notes under
the Securities Act or any applicable state securities laws or the securities
laws of any other jurisdiction, (iii) any permitted transferee hereunder must
meet the criteria in clause (b) above and (iv) any transfer must comply with the
provisions of Section 2.8 of the Base Indenture, Section 4.03 of the Series
2019-1 Supplement and Section 9.03 or 9.17, as applicable, of this Agreement;

(e)    it will comply with the requirements of Section 6.03(d) above in
connection with any transfer by it of the Series 2019-1 Class A-1 Notes;

(f)    it understands that the Series 2019-1 Class A-1 Notes that are in the
form of definitive notes will bear the legend set out in the form of Series
2019-1 Class A-1 Notes attached to the Series 2019-1 Supplement and that the
Series 2019-1 Class A-1 Notes will be subject to the restrictions on transfer
described in such legend;

(g)    it will obtain for the benefit of the Co-Issuers from any purchaser of
the Series 2019-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(h)    it has executed a Purchaser’s Letter substantially in the form of Exhibit
D hereto.

 

56



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

Section 7.01    Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2019-1 Class A-1 Notes hereunder on
the Series 2019-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

(a)    the Base Indenture, the Series 2019-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;

(b)    on the Series 2019-1 Closing Date, the Administrative Agent shall have
received a letter, in form and substance reasonably satisfactory to it, from S&P
stating that a long-term rating of at least “BBB+” has been assigned to the
Series 2019-1 Class A-1 Notes;

(c)    at the time of such issuance, the additional conditions set forth in
Schedule III hereto and all other conditions to the issuance of the Series
2019-1 Class A-1 Notes under the Indenture shall have been satisfied or waived
by such Lender Party.

Section 7.02    Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2019-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group (or, in
the case of a Series 2019-1 Class A-1 Advance Note that is an Uncertificated
Note, a Confirmation of Registration with respect thereto); (b) each of the
Swingline Lender and the L/C Provider shall have received a duly executed and
authenticated Series 2019-1 Class A-1 Swingline Note or Series 2019-1 Class A-1
L/C Note, as applicable, registered in its name or in such other name as shall
have been directed by it and stating that the principal amount thereof shall not
exceed the Swingline Commitment or L/C Commitment, respectively (or, if either
the initial Series 2019-1 Class A-1 Swingline Note or the initial Series 2019-1
Class A-1 L/C Note is an Uncertificated Note, a Confirmation of Registration
with respect thereto); and (c) the Co-Issuers shall have paid all fees due and
payable by them under the Related Documents on the Series 2019-1 Closing Date,
including all fees required hereunder.

Section 7.03    Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to Sections
2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline Lender
to fund any Swingline Loan (including the initial one) and of the L/C Provider
to provide any Letter of Credit (including the initial one), respectively, shall
be subject to the conditions precedent that, on the date of such funding or
provision, before and

 

57



--------------------------------------------------------------------------------

after giving effect thereto and to the application of any proceeds therefrom,
the following statements shall be true (without regard to any waiver, amendment
or other modification of this Section 7.03 or any definitions used herein
consented to by the Control Party unless the Required Investor Groups have
consented to such waiver, amendment or other modification for purposes of this
Section 7.03); provided, however, that if a Rapid Amortization Event has
occurred and (other than in the case of Section 9.1(e)) has been declared by the
Control Party pursuant to Sections 9.1(a), (b), (c), (d), or (e) of the Base
Indenture, consent to such waiver, amendment or other modification from all
Investors (provided that it shall not be the obligation of the Control Party to
obtain such consent from the Investors) as well as the Control Party is required
for purposes of this Section 7.03:

(a)    (i) the representations and warranties of the Co-Issuers set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (A) if qualified as
to materiality or Material Adverse Effect, in all respects and (B) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);

(b)    there shall be no Potential Rapid Amortization Event, Rapid Amortization
Event, Default or Event of Default or Series 2019-1 Cash Trapping Period in
existence at the time of, or after giving effect to, such funding or issuance,
and no Change of Control to which the Control Party has not provided its prior
written consent;

(c)    in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Co-Issuers shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A-1 hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2019-1 Class A-1
Advance Request”);

(d)    the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficient Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw; provided that if an Interest Reserve Letter of Credit is
requested, such condition shall be satisfied after giving effect to the issuance
and delivery thereof;

(e)    all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly
Fees due and payable on or prior to the date of such funding or issuance shall
have been paid in full; and

(f)    all conditions to such extension of credit or provision specified in
Sections 2.02, 2.03, 2.06 or 2.07, as applicable, shall have been satisfied.

The giving of any notice pursuant to Sections 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

 

58



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

Section 8.01    Covenants. Each of the Co-Issuers, jointly and severally, and
the Manager, severally, covenants and agrees that, until all Aggregate Unpaids
have been paid in full and all Commitments, the Swingline Commitment and the L/C
Commitment have been terminated, it will:

(a)    unless waived in writing by the Control Party in accordance with
Section 9.7 of the Base Indenture, duly and timely perform all of its covenants
(both affirmative and negative) and obligations under each Related Document to
which it is a party;

(b)    not amend, modify, waive or give any approval, consent or permission
under any provision of the Base Indenture or any other Related Document to which
it is a party unless any such amendment, modification, waiver or other action is
in writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c)    at the same time any report, notice or other document is provided to the
Rating Agencies and/or the Trustee, or caused to be provided, by the Co-Issuers
or the Manager under the Base Indenture (including, without limitation, under
Sections 8.8, 8.9 and/or 8.11 thereof) or under the Series 2019-1 Supplement,
provide the Administrative Agent (who shall promptly provide a copy thereof to
the Lender Parties) with a copy of such report, notice or other document;
provided, however, that neither the Manager nor the Co-Issuers shall have any
obligation under this Section 8.01(c) to deliver to the Administrative Agent
copies of any Quarterly Noteholders’ Statements or Quarterly Manager’s
Certificates that relate solely to a Series of Notes other than the Series
2019-1 Notes;

(d)    once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Co-Issuers’ expense, access
(as a group, and not individually unless only one such Person desires such
access) to the offices of the Manager, the Co-Issuers and the Guarantors, (i) to
examine and make copies of and abstracts from all documentation relating to the
Collateral on the same terms as are provided to the Trustee under Section 8.6 of
the Base Indenture, and (ii) to visit the offices and properties of the Manager,
the Co-Issuers and the Guarantors for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to the
Collateral, or the administration and performance of the Base Indenture, the
Series 2019-1 Supplement and the other Related Documents with any of the
officers or employees of, the Manager, the Co-Issuers and/or the Guarantors, as
applicable, having knowledge of such matters; provided, however, that upon the
occurrence and continuation of a Potential Rapid Amortization Event, Rapid
Amortization Event, Cash Trapping Period, Default or Event of Default, the
Administrative Agent, any Funding Agent, the Swingline Lender or the L/C
Provider, or any of their respective

 

59



--------------------------------------------------------------------------------

agents, representatives or permitted assigns, at the Co-Issuers’ expense may do
any of the foregoing at any time during normal business hours and without
advance notice; provided, further, that, in addition to any visits made pursuant
to provision of an Annual Inspection Notice or during the continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at their own expense, may do any of the foregoing at any time
during normal business hours following reasonable prior notice with respect to
the business of the Co-Issuers and/or the Guarantors; and provided, further,
that the Funding Agents, the Swingline Lender and the L/C Provider will be
permitted to provide input to the Administrative Agent with respect to the
timing of delivery, and content, of the Annual Inspection Notice;

(e)    not take, or cause to be taken, any action, including, without
limitation, acquiring any Margin Stock, that could cause the transactions
contemplated by the Related Documents to fail to comply with the regulations of
the Board of Governors of the Federal Reserve System, including Regulations T, U
and X thereof;

(f)    not permit any amounts owed with respect to the Series 2019-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g)    promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2019-1
Notes), the Co-Issuers, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request;

(h)    deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture reasonably contemporaneously with the delivery
of such statements under the Base Indenture; and

Promptly following any change in the information included in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners or control parties identified in part (c) or (d) of such certification,
each Co-Issuer or Guarantor, as applicable, shall execute and deliver to the
Administrative Agent an updated Beneficial Ownership Certification.

Promptly following any request therefor, each Co-Issuer or Guarantor, as
applicable, shall deliver to the Administrative Agent all documentation and
other information required by bank regulatory authorities requested by a
Committed Lender for purposes of compliance with applicable “know your customer”
requirements under the Patriot Act, the Beneficial Ownership Rule or other
applicable anti-money laundering laws, rules and regulations.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01    Amendments. No amendment to or waiver or other modification of
any provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Co-Issuers, shall in any event be effective unless the same shall
be in writing and signed by the Manager, the Co-Issuers and the Administrative
Agent with the written consent of the Required Investor Groups; provided,
however, that, in addition, (i) the prior written consent of each affected
Investor shall be required in connection with any amendment, modification or
waiver that (x) increases the amount of the Commitment of such Investor, extends
the Commitment Termination Date or the Series 2019-1 Class A-1 Senior Notes
Renewal Date, modifies the conditions to funding such Commitment or otherwise
subjects such Investor to any increased or additional duties or obligations
hereunder or in connection herewith (it being understood and agreed that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender Party), (y) reduces the
amount or delays the timing of payment of any principal, interest, fees or other
amounts payable to such Investor hereunder or (z) would have an effect
comparable to any of those set forth in Section 13.2(a) of the Base Indenture
that require the consent of each Noteholder or each affected Noteholder;
(ii) any amendment, modification or waiver that affects the rights or duties of
any of the Swingline Lender, the L/C Provider, the Administrative Agent or the
Funding Agents shall require the prior written consent of such affected Person;
and (iii) the prior written consent of each Investor, the Swingline Lender, the
L/C Provider, the Administrative Agent and each Funding Agent shall be required
in connection with any amendment, modification or waiver of this Section 9.01.
For purposes of any provision of any other Indenture Document relating to any
vote, consent, direction or the like to be given by the Series 2019-1 Class A-1
Noteholders, such vote, consent, direction or the like shall be given by the
Holders of the Series 2019-1 Class A-1 Advance Notes only and not by the Holders
of any Series 2019-1 Class A-1 Swingline Notes or Series 2019-1 Class A-1 L/C
Notes except to the extent that such vote, consent, direction or the like is to
be given by each affected Noteholder and the Holders of any Series 2019-1
Class A-1 Swingline Notes or Series 2019-1 Class A-1 L/C Notes would be affected
thereby.

Each Committed Note Purchaser will notify the Co-Issuers in writing whether or
not it will consent to a proposed amendment, waiver or other modification of
this Agreement and, if applicable, any condition to such consent, waiver or
other modification. If a Committed Note Purchaser notifies the Co-Issuers in
writing that such Committed Note Purchaser either (I) will not consent to an
amendment to or waiver or other modification of any provision of this Agreement
or (II) conditions its consent to such an amendment, waiver or other
modification of any provision of this Agreement upon the payment of an amendment
fee, the Co-Issuers may replace every member (but not any subset thereof) of
such Committed Note Purchaser’s entire Investor Group by giving written notice
to each member of such Investor Group and the Administrative Agent designating
one or more Persons that are willing and able to purchase each member of such
Investor Group’s rights and obligations under this Agreement for a purchase
price that with respect to each such member of such Investor Group will equal
the amount owed to each such member of such Investor Group with respect to the
Series 2019-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2019-1 Class

 

61



--------------------------------------------------------------------------------

A-1 Advance Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Co-Issuers (including, without limitation, the reasonable
documented fees and out-of-pocket expenses of counsel to each such member);
provided, however, that no member of such Investor Group shall be obligated to
assign any of its rights and obligations under this Agreement if the purchase
price to be paid to such member is not at least equal to the amount owed to such
member with respect to the Series 2019-1 Class A-1 Advance Notes (whether
arising under the Indenture, this Agreement, the Series 2019-1 Class A-1 Advance
Notes or otherwise).

The Co-Issuers and the Lender Parties shall negotiate any amendments, waivers,
consents, supplements or other modifications to this Agreement or the other
Related Documents that require the consent of the Lender Parties in good faith,
and any consent required to be given by the Lender Parties shall not be
unreasonably denied, conditioned or delayed. Pursuant to Section 9.05(a), the
Lender Parties shall be entitled to reimbursement by the Co-Issuers, jointly and
severally, for the reasonable expenses incurred by the Lender Parties in
reviewing and approving any such amendment, waiver, consent, supplement or other
modification to this Agreement or any Related Document.

Section 9.02    No Waiver; Remedies. Any waiver, consent or approval given by
any party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.03    Binding on Successors and Assigns.

(a)    This Agreement shall be binding upon, and inure to the benefit of, the
Co-Issuers, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that none of the Co-Issuers nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor); provided,
further, that nothing herein shall prevent the Co-Issuers from assigning their
rights (but none of their duties or liabilities) to the Trustee under the Base
Indenture and the Series 2019-1 Supplement; and provided, further that none of
the Lender Parties may transfer, pledge, assign, sell participations in or
otherwise encumber its rights or obligations hereunder or in connection herewith
or any interest herein except as permitted under Section 6.03, Section 9.17 and
this Section 9.03. Nothing expressed herein is intended or shall be construed to
give any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

 

62



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

(c)    In addition to its rights under Section 9.17, each Conduit Investor may
at any time assign its rights in the Series 2019-1 Class A-1 Advance Notes (and
its rights hereunder and under the Related Documents) to its related Committed
Note Purchaser or, subject to Section 6.03 and Section 9.17(f), its related
Program Support Provider or any Affiliate of any of the foregoing, in each case
in accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2019-1
Class A-1 Advance Note and all Related Documents to (i) its related Committed
Note Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who,
at any time now or in the future, provides program liquidity or credit
enhancement, including, without limitation, an insurance policy for such Conduit
Investor relating to the Commercial Paper or the Series 2019-1 Class A-1 Advance
Notes, (iv) any other Person who, at any time now or in the future, provides
liquidity or credit enhancement for the Conduit Investors, including, without
limitation, an insurance policy relating to the Commercial Paper or the Series
2019-1 Class A-1 Advance Notes or (v) any collateral trustee or collateral agent
for any of the foregoing; provided, however, that any such security interest or
lien shall be released upon assignment of its Series 2019-1 Class A-1 Advance
Note to its related Committed Note Purchaser. Each Committed Note Purchaser may
assign its Commitment, or all or any portion of its interest under its Series
2019-1 Class A-1 Advance Note, this Agreement and the Related Documents to any
Person to the extent permitted by Section 9.17. Notwithstanding any other
provisions set forth in this Agreement, each Committed Note Purchaser may at any
time create a security interest in all or any portion of its rights under this
Agreement, its Series 2019-1 Class A-1 Advance Note and the Related Documents in
favor of any Federal Reserve Bank in accordance with Regulation A of the F.R.S.
Board or any similar foreign entity.

Section 9.04    Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the Series 2019-1 Class A-1
Notes delivered pursuant hereto shall survive the making and the repayment of
the Advances, the Swingline Loans and the Letters of Credit and the execution
and delivery of this Agreement and the Series 2019-1 Class A-1 Notes in the form
of definitive notes and shall continue in full force and effect until all
interest on and principal of the Series 2019-1 Class A-1 Notes, and all other
amounts owed to the Lender Parties, the Funding Agents and the Administrative
Agent hereunder and under the Series 2019-1 Supplement have been paid in full,
all Letters of Credit have expired or been fully cash collateralized in
accordance with the terms of this Agreement and the Commitments, the Swingline
Commitment and the L/C Commitment have been terminated. In addition, the
obligations of the Co-Issuers and the Lender Parties under Sections 3.05, 3.06,
3.07, 3.08, 9.05, 9.10 and 9.11 shall survive the termination of this Agreement.

 

63



--------------------------------------------------------------------------------

Section 9.05    Payment of Costs and Expenses; Indemnification.

(a)    Payment of Costs and Expenses. The Co-Issuers jointly and severally agree
to pay (by depositing such amounts into the Collection Account to be distributed
subject to and in accordance with the Priority of Payments), on the Series
2019-1 Closing Date (if invoiced at least one (1) Business Day prior to such
date) or on or before five (5) Business Days after written demand (in all other
cases), all reasonable expenses of the Administrative Agent, each initial
Funding Agent and each initial Lender Party (including the reasonable fees and
out-of-pocket expenses of counsel to each of the foregoing, if any, as well as
the fees and expenses of the Rating Agencies) in connection with (i) the
negotiation, preparation, execution and delivery of this Agreement and of each
other Related Document, including schedules and exhibits, whether or not the
transactions contemplated hereby or thereby are consummated (“Pre-Closing
Costs”), and (ii) any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Related Document as may from time
to time hereafter be proposed (“Class A-1 Amendment Expenses”). The Co-Issuers
further jointly and severally agree to pay, subject to and in accordance with
the Priority of Payments, and to hold the Administrative Agent, each Funding
Agent and each Lender Party harmless from all liability for (x) any breach by
the Co-Issuers of their obligations under this Agreement, (y) all reasonable
costs incurred by the Administrative Agent, such Funding Agent or such Lender
Party in enforcing this Agreement and (z) any Non-Excluded Taxes that may be
payable in connection with (1) the execution or delivery of this Agreement,
(2) any Borrowing or Swingline Loan hereunder, (3) the issuance of the Series
2019-1 Class A-1 Notes, (4) any Letter of Credit hereunder or (5) any other
Related Documents (“Other Post-Closing Expenses”). The Co-Issuers also agree to
reimburse, subject to and in accordance with the Priority of Payments, the
Administrative Agent, such Funding Agent and such Lender Party upon demand for
all reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent and such Lender Party in connection with (1) the negotiation of
any restructuring or “work-out”, whether or not consummated, of the Related
Documents and (2) the enforcement of, or any waiver or amendment requested under
or with respect to, this Agreement or any other Related Documents
(“Out-of-Pocket Expenses”). Notwithstanding the foregoing, other than in
connection with a sale or assignment pursuant to Section 9.18(a), the Co-Issuers
shall have no obligation to reimburse any Lender Party for any of the fees
and/or expenses incurred by such Lender Party with respect to its sale or
assignment of all or any part of its respective rights and obligations under
this Agreement and the Series 2019-1 Class A-1 Notes pursuant to Section 9.03 or
Section 9.17.

(b)    Indemnification of the Lender Parties. In consideration of the execution
and delivery of this Agreement by the Lender Parties, the Co-Issuers hereby
agree to jointly and severally indemnify and hold each Lender Party (each in its
capacity as such and to the extent not reimbursed by the Co-Issuers and without
limiting the obligation of the Co-Issuers to do so) and each of their officers,
directors, employees and agents (collectively, the “Indemnified Parties”)
harmless (by depositing such amounts into the Collection Account to be
distributed subject to and in accordance with the Priority of Payments) from and
against any and all actions, causes of action, suits, losses, liabilities and
damages, and reasonable documented costs and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought and including, without
limitation, any liability in connection with the offering and sale of the Series
2019-1 Class A-1 Notes), including reasonable documented attorneys’ fees and
disbursements (collectively, the

 

64



--------------------------------------------------------------------------------

“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
(whether in prosecuting or defending against such actions, suits or claims) to
the extent resulting from, or arising out of, or relating to:

(i)    any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii)    the entering into and performance of this Agreement and any other
Related Document by any of the Indemnified Parties, including, for the avoidance
of doubt, the consent by the Lender Parties set forth in Section 9.19;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct or breach of representations set forth herein.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2019-1 Class A-1 Notes pursuant to Section 9.17. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

(c)    Indemnification of the Administrative Agent and each Funding Agent by the
Co-Issuers. In consideration of the execution and delivery of this Agreement by
the Administrative Agent and each Funding Agent, the Co-Issuers hereby agree to
jointly and severally indemnify and hold the Administrative Agent and each
Funding Agent and each of their officers, directors, employees and agents
(collectively, the “Agent Indemnified Parties”) harmless (by depositing such
amounts into the Collection Account to be distributed subject to and in
accordance with the Priority of Payments) from and against any and all actions,
causes of action, suits, losses, liabilities and damages, and reasonable
documented costs and expenses incurred in connection therewith (irrespective of
whether any such Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2019-1
Class A-1 Notes), including reasonable documented attorneys’ fees and
disbursements (collectively, the “Agent Indemnified Liabilities”), incurred by
the Agent Indemnified Parties or any of them (whether in prosecuting or
defending against such actions, suits or claims) to the extent resulting from,
or arising out of, or relating to the entering into and performance of this
Agreement and any other Related Document by any of the Agent Indemnified
Parties, except for any such Agent Indemnified Liabilities arising for the
account of a particular Agent Indemnified Party by reason of the relevant Agent
Indemnified Party’s gross negligence, bad faith or willful misconduct. If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Agent Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(c) shall in no event include indemnification for

 

65



--------------------------------------------------------------------------------

special, punitive, consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08. The Co-Issuers shall give notice to the Rating
Agencies of any claim for Agent Indemnified Liabilities made under this
Section 9.05(c).

(d)    Indemnification of the Administrative Agent and each Funding Agent by the
Committed Note Purchasers. In consideration of the execution and delivery of
this Agreement by the Administrative Agent and the related Funding Agent, each
Committed Note Purchaser, ratably according to its respective Commitment, hereby
agrees to indemnify and hold the Administrative Agent and each of its officers,
directors, employees and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable documented costs and expenses incurred in connection therewith
(solely to the extent not reimbursed by or on behalf of the Co-Issuers)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2019-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Applicable Agent Indemnified
Liabilities”), incurred by the Applicable Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Related Document by any of
the Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(d) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

Section 9.06    Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2019-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

Section 9.07    Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth on Schedule II
hereto, or in each case at such other address, e-mail

 

66



--------------------------------------------------------------------------------

address or facsimile number as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by e-mail, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted (so long as transmitted on a Business Day,
otherwise the next succeeding Business Day) upon receipt of electronic
confirmation of transmission.

Section 9.08    Severability of Provisions. Any covenant, provision, agreement
or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.

Section 9.09    Tax Characterization. Each party to this Agreement
(a) acknowledges that it is the intent of the parties to this Agreement that,
for accounting purposes and for all federal, state and local income and
franchise Tax purposes, the Series 2019-1 Class A-1 Notes will be treated as
evidence of indebtedness, (b) agrees to treat the Series 2019-1 Class A-1 Notes
for all such purposes as indebtedness and (c) agrees that the provisions of the
Related Documents shall be construed to further these intentions.

Section 9.10    No Proceedings; Limited Recourse.

(a)    The Securitization Entities. Each of the parties hereto (other than the
Co-Issuers) hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of the last maturing Note issued by the
Co-Issuers pursuant to the Base Indenture, it will not institute against, or
join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 14.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Securitization
Entities pursuant to this Agreement, the Series 2019-1 Supplement, the Base
Indenture or any other Related Document. In the event that a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(a), each affected Securitization Entity shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contest or cause
to be contested the filing of such a petition by any such Person against such
Securitization Entity or the commencement of such action and raise or cause to
be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Co-Issuers under this Agreement are solely the
limited liability company or corporate obligations of the Co-Issuers, as the
case may be.

(b)    The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or

 

67



--------------------------------------------------------------------------------

instruments issued by a Conduit Investor, institute against, or join with any
other Person in instituting against, such Conduit Investor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law; provided,
however, that nothing in this Section 9.10(b) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from such Conduit
Investor pursuant to this Agreement, the Series 2019-1 Supplement, the Base
Indenture or any other Related Document. In the event that the Co-Issuers, the
Manager or a Lender Party (solely in its capacity as such) takes action in
violation of this Section 9.10(b), such related Conduit Investor may file an
answer with the bankruptcy court or otherwise properly contest or cause to be
contested the filing of such a petition by any such Person against such Conduit
Investor or the commencement of such action and raise or cause to be raised the
defense that such Person has agreed in writing not to take such action and
should be estopped and precluded therefrom and such other defenses, if any, as
its counsel advises that it may assert. The provisions of this Section 9.10(b)
shall survive the termination of this Agreement. Nothing contained herein shall
preclude participation by the Co-Issuers, the Manager or a Lender Party in
assertion or defense of its claims in any such proceeding involving a Conduit
Investor. The obligations of the Conduit Investors under this Agreement are
solely the corporate obligations of the Conduit Investors. No recourse shall be
had for the payment of any amount owing in respect of this Agreement, including
any obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence or willful
misconduct.

Section 9.11    Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Co-Issuers, other than (a) to their Affiliates,
officers, directors, employees, agents and advisors, including, without
limitation, legal counsel and accountants (it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Confidential Information and instructed to keep it confidential), (b) to
actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Manager,
as the case may be, has knowledge; provided that each Lender Party may disclose
Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Co-Issuers or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Co-Issuers or the Manager, as
the case may be, (d) to Program Support Providers (after obtaining such Program
Support Providers’ agreement to keep such Confidential Information confidential
in a manner substantially similar to this Section 9.11), (e) to any Rating
Agency providing a rating for any Series or Class of Notes or any Conduit
Investor’s debt or (f) in the course of litigation with the Co-Issuers, the
Manager or such Lender Party.

 

68



--------------------------------------------------------------------------------

“Confidential Information” means information that the Co-Issuers or the Manager
furnishes to a Lender Party, but does not include (i) any such information that
is or becomes generally available to the public other than as a result of a
disclosure by a Lender Party or other Person to which a Lender Party delivered
such information, (ii) any such information that was in the possession of a
Lender Party prior to its being furnished to such Lender Party by the Co-Issuers
or the Manager or (iii) any such information that is or becomes available to a
Lender Party from a source other than the Co-Issuers or the Manager; provided
that with respect to clauses (ii) and (iii) herein, such source is not (x) known
to a Lender Party to be bound by a confidentiality agreement with the Co-Issuers
or the Manager, as the case may be, with respect to the information or (y) known
to a Lender Party to be otherwise prohibited from transmitting the information
by a contractual, legal or fiduciary obligation.

Section 9.12    GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.

Section 9.13    JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF
THE PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE
OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

Section 9.14    WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

 

69



--------------------------------------------------------------------------------

Section 9.15    Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

Section 9.16    Third-Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third-party beneficiaries of this
Agreement.

Section 9.17    Assignment.

(a)    Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell all or any part of its rights and obligations under this
Agreement, the Series 2019-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld or delayed) of the Co-Issuers,
the Swingline Lender and the L/C Provider, to one or more financial institutions
(an “Acquiring Committed Note Purchaser”) pursuant to an assignment and
assumption agreement, substantially in the form of Exhibit B (the “Assignment
and Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser that has a rating equal
to or higher than the assigning Committed Note Purchaser or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing.

(b)    Without limiting the foregoing, subject to Sections 6.03 and 9.17(f),
each Conduit Investor may assign all or a portion of the Investor Group
Principal Amount with respect to such Conduit Investor and its rights and
obligations under this Agreement, the Series 2019-1 Class A-1 Advance Notes and,
in connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Co-Issuers. Upon such assignment by a Conduit Investor to
a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the Investor
Group Principal Amount or such portion thereof with respect to such Conduit
Investor, (ii) the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Related Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Commercial Paper and/or
the Series 2019-1 Class A-1 Advance Notes, shall have the benefit of all the
rights and protections provided to such Conduit Investor herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Investor Group Principal Amount and such Conduit
Investor shall be released from such obligations, (v) all distributions

 

70



--------------------------------------------------------------------------------

in respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Increase not funded by such Conduit Investor or
such Conduit Assignee.

(c)    Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the
related Committed Note Purchaser(s) may at any time sell all or any part of
their respective rights and obligations under this Agreement, the Series 2019-1
Class A-1 Advance Notes and, in connection therewith, any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Co-Issuers, the Swingline Lender and
the L/C Provider, to a multi-seller commercial paper conduit, whose commercial
paper is rated at least “A-1” from S&P and/or “P-1” from Moody’s, as applicable,
and one or more financial institutions providing support to such multi-seller
commercial paper conduit (an “Acquiring Investor Group”) pursuant to a transfer
supplement, substantially in the form of Exhibit C (the “Investor Group
Supplement” or the “Series 2019-1 Class A-1 Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note Purchasers with respect to such Investor Group), such assigning Conduit
Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser and its related Conduit
Investor or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing. For the avoidance of doubt, this Section 9.17(c) is intended
to permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of clause (i) and (ii), Exhibit C shall be revised to reflect such
assignments.

(d)    Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any
time assign all its rights and obligations hereunder and under the Series 2019-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Co-Issuers and the Administrative Agent, which consent shall not
be unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in form and substance reasonably

 

71



--------------------------------------------------------------------------------

satisfactory to, the Administrative Agent and the Co-Issuers, whereupon the
assignor shall be released from its obligations hereunder; provided that no
consent of the Co-Issuers shall be required if a Rapid Amortization Event or an
Event of Default has occurred and is continuing; provided, further, that the
prior written consent of each Funding Agent (other than any Funding Agent with
respect to which all of the Committed Note Purchasers in such Funding Agent’s
Investor Group are Defaulting Investors), which consent shall not be
unreasonably withheld or delayed, shall be required if such financial
institution is not a Committed Note Purchaser.

(e)    Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2019-1 Class A-1 L/C Note with the prior written consent of the
Co-Issuers and the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, to a financial institution pursuant to an agreement with,
and in form and substance reasonably satisfactory to, the Administrative Agent
and the Co-Issuers, whereupon the assignor shall be released from its
obligations hereunder to the extent so assigned; provided that no consent of the
Co-Issuers shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing.

(f)    Any assignment of the Series 2019-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

Section 9.18    Defaulting Investors. (a) The Co-Issuers may, at their sole
expense and effort, upon notice to such Defaulting Investor and the
Administrative Agent, (i) require any Defaulting Investor to sell all of its
rights, obligations and commitments under this Agreement, the Series 2019-1
Class A-1 Notes and, in connection therewith, any other Related Documents to
which it is a party, to an assignee; provided that (x) such assignment is made
in compliance with Section 9.17 and (y) such Defaulting Investor shall have
received from such assignee an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder or
(ii) remove any Defaulting Investor as an Investor by paying to such Defaulting
Investor an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder.

(b)    In the event that a Defaulting Investor desires to sell all or any
portion of its rights, obligations and commitments under this Agreement, the
Series 2019-1 Class A-1 Notes and, in connection therewith, any other Related
Documents to which it is a party, to an unaffiliated third-party assignee for an
amount less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall promptly notify the Master Issuer of the proposed sale
(the “Sale Notice”). Each Sale Notice shall certify that such Defaulting
Investor has received a firm offer from the prospective unaffiliated third party
and shall contain the material terms of the proposed sale, including, without
limitation, the purchase price of the proposed sale and the portion of such
Defaulting Investor’s rights, obligations and commitments proposed to be sold.
The Master Issuer and any of its Affiliates

 

72



--------------------------------------------------------------------------------

shall have an option for a period of three (3) Business Days from the date the
Sale Notice is given to elect to purchase such rights, obligations and
commitments at the same price and subject to the same material terms as
described in the Sale Notice. The Master Issuer or any of its Affiliates may
exercise such purchase option by notifying such Defaulting Investor before
expiration of such three (3) Business Day period that it wishes to purchase all
(but not a portion) of the rights, obligations and commitments of such
Defaulting Investor proposed to be sold to such unaffiliated third party. If the
Master Issuer or any of its Affiliates gives notice to such Defaulting Investor
that it desires to purchase such rights, obligations and commitments, the Master
Issuer or such Affiliate shall promptly pay the purchase price to such
Defaulting Investor. If the Master Issuer or any of its Affiliates does not
respond to any Sale Notice within such three (3) Business Day period, the Master
Issuer and its Affiliates shall be deemed not to have exercised such purchase
option.

(c)    Notwithstanding anything to the contrary contained in this Agreement, if
any Investor becomes a Defaulting Investor, then, until such time as such
Investor is no longer a Defaulting Investor, to the extent permitted by
applicable law:

(i)    Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

(ii)    Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Co-Issuers shall instruct the Trustee to
apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Co-Issuers may request (so long as no Default or Event of Default exists),
to the funding of any Advance in respect of which such Defaulting Investor has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Co-Issuers, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Investor’s potential future funding
obligations with respect to Advances under this Agreement and (y) to provide
cash collateral to the L/C Provider in accordance with Section 4.03(b) in an
amount equal to the amount of any future Undrawn L/C Face Amounts multiplied by
the Commitment Percentage of such Defaulting Investor’s Investor Group
multiplied by the Committed Note Purchaser Percentage of such Defaulting
Investor; sixth, to the payment of any amounts owing to the Investors, the L/C
Provider or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Investor, the L/C Provider or the
Swingline Lender against such Defaulting Investor as a result of such Defaulting
Investor’s breach of its obligations under this Agreement; seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Co-Issuers as a result of any

 

73



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction obtained by the Co-Issuers against
such Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Investor or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or any
extensions of credit resulting from a drawing under any Letter of Credit that
has not been reimbursed as an Advance pursuant to Section 2.08(a) in respect of
which such Defaulting Investor has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 7.03 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and extensions of
credit resulting from a drawing under any Letter of Credit that has not been
reimbursed as an Advance pursuant to Section 2.08(a) owed to, all non-Defaulting
Investors on a pro rata basis prior to being applied to the payment of any
Advances of, participations required to be purchased pursuant to Section 2.09(a)
owed to, such Defaulting Investor until such time as all Advances and funded and
unfunded participations in L/C Obligations and Swingline Loans are held by the
Investors pro rata in accordance with the Commitments without giving effect to
Section 9.1 8(c)(iii). Any payments, prepayments or other amounts paid or
payable to a Defaulting Investor that are applied (or held) to pay amounts owed
by a Defaulting Investor or to post cash collateral pursuant to this
Section 9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting
Investor, and each Investor irrevocably consents hereto.

(iii)    All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Co-Issuers shall have otherwise notified the Administrative Agent at
such time, the Co-Issuers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the product of any non-Defaulting Investor’s related Investor Group
Principal Amount multiplied by such non-Defaulting Investor’s Committed Note
Purchaser Percentage to exceed such non-Defaulting Investor’s Commitment Amount.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Investor arising from that Investor
having become a Defaulting Investor, including any claim of a non-Defaulting
Investor as a result of such non-Defaulting Investor’s increased exposure
following such reallocation.

(iv)    If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Co-Issuers shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d)    If the Co-Issuers, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include

 

74



--------------------------------------------------------------------------------

arrangements with respect to any cash collateral), that Investor will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Investors or take such other actions as the Administrative Agent may determine
to be necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Investors in
accordance with their respective Commitments (without giving effect to
Section 9.1 8(c)(iii)), whereupon such Investor will cease to be a Defaulting
Investor; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Co-Issuers while that
Investor was a Defaulting Investor; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Investor to Investor will constitute a waiver or release of any
claim of any party hereunder arising from that Investor’s having been a
Defaulting Investor.

Section 9.19    No Fiduciary Duties. Each of the Manager and the Securitization
Entities acknowledge and agree that in connection with the transaction
contemplated in this Agreement, or any other services the Lender Parties may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Lender Parties: (a) no
fiduciary or agency relationship between any of the Manager, the Securitization
Entities and any other person, on the one hand, and the Lender Parties, on the
other, exists; (b) the Lender Parties are not acting as advisor, expert or
otherwise, to the Manager or the Securitization Entities, and such relationship
between any of the Manager or the Securitization Entities, on the one hand, and
the Lender Parties, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Lender Parties
may have to the Manager and any of the Securitization Entities shall be limited
to those duties and obligations specifically stated herein; (d) the Lender
Parties and their respective affiliates may have interests that differ from
those of the Manager or any of the Securitization Entities; and (e) the Manager
and the Securitization Entities have consulted their own legal and financial
advisors to the extent they deemed appropriate. For the avoidance of doubt, each
of the Manager and the Securitization Entities hereby waive any claims that
Manager or the Securitization Entities may have against the Lender Parties with
respect to any breach of fiduciary duty in connection with the Series 2019-1
Class A-1 Notes.

Section 9.20    No Guarantee by the Manager. The execution and delivery of this
Agreement by Manager shall not be construed as a guarantee or other credit
support by the Manager of the obligations of the Securitization Entities
hereunder. The Manager shall not be liable in any respect for any obligation of
the Securitization Entities hereunder or any violation by any Securitization
Entity of its covenants, representations and warranties or other agreements and
obligations hereunder.

Section 9.21    Term; Termination of Agreement. This Agreement shall terminate
upon the earlier to occur of (a) the permanent reduction of the Series 2019-1
Class A-1 Notes Maximum Principal Amount to zero in accordance with
Section 2.05(a) and payment in full of all monetary Obligations in respect of
the Series 2019-1 Class A-1 Notes, (b) the payment in full of all monetary
Obligations in respect of the Series 2019-1 Class A-1 Notes on or after the
Class A-1 Notes Renewal Date (as may be extended from time to time) and (c) the
termination of the Series Supplement pursuant to Section 5.9 thereof.

 

75



--------------------------------------------------------------------------------

Section 9.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Related Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Related Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action or any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Related Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.23    [Reserved]

Section 9.24    USA Patriot Act. In accordance with the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA PATRIOT
Act”), any Lender Party that is subject to the USA PATRIOT Act may obtain,
verify and record information that identifies individuals or entities that
establish a relationship with such Lender Party, including the name, address,
tax identification number and other information in accordance with the USA
PATRIOT Act that will allow it to identify the individual or entity who is
establishing the relationship or opening the account.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

DOMINO’S PIZZA MASTER ISSUER LLC,
as Master Issuer and as a Co-Issuer By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer DOMINO’S PIZZA DISTRIBUTION LLC,
as the Domestic Distributor and as a Co-Issuer By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer DOMINO’S IP HOLDER LLC,
as the IP Holder and as a Co-Issuer By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,
as the SPV Canadian HoldCo and as a Co-Issuer By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer



--------------------------------------------------------------------------------

DOMINO’S PIZZA FRANCHISING LLC, as a Guarantor By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief
Financial Officer DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC., as a Guarantor
By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief
Financial Officer DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC, as a Guarantor By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief
Financial Officer DOMINO’S RE LLC, as a Guarantor By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

DOMINO’S EQ LLC, as a Guarantor By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer DOMINO’S SPV GUARANTOR LLC, as a Guarantor

By:

 

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer DOMINO’S PIZZA LLC, as Manager By:  

 /s/ Jeffrey D. Lawrence

   Name:   Jeffrey D. Lawrence    Title:   Executive Vice President and Chief  
  Financial Officer



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent By:  

/s/ Martin Snyder

  Name: Martin Snyder   Title: Executive Director By:  

/s/ Jinyang Wang

  Name: Jinyang Wang   Title: Vice President COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, as L/C Provider By:  

/s/ Martin Snyder

  Name: Martin Snyder   Title: Executive Director By:  

/s/ Jinyang Wang

  Name: Jinyang Wang   Title: Vice President



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender By:  

/s/ Martin Snyder

  Name: Martin Snyder   Title: Executive Director By:  

/s/ Jinyang Wang

  Name: Jinyang Wang   Title: Vice President COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, as Committed Note Purchaser By:  

/s/ Martin Snyder

  Name: Martin Snyder   Title: Executive Director By:  

/s/ Jinyang Wang

  Name: Jinyang Wang   Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Committed Note Purchaser By:  

/s/ Chin-Yong Choe

  Name: Chin-Yong Choe   Title: Director



--------------------------------------------------------------------------------

SCHEDULE I TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUPS AND COMMITMENTS

 

Investor

Group/Funding

Agent

    

Maximum

Investor Group

Principal

Amount

    

Conduit

Lender (if any)

   Committed Note Purchaser(s)     

Commitment

Amount

Coöperatieve Rabobank U.A., New York Branch      $150,000,000      N/A   
Coöperatieve Rabobank U.A., New York Branch      $150,000,000 Barclays Bank PLC
     $50,000,000      N/A    Barclays Bank PLC      $50,000,000

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II TO CLASS A-1

NOTE PURCHASE AGREEMENT

NOTICE ADDRESSES FOR LENDER PARTIES, AGENTS, CO-ISSUERS AND

MANAGER

CONDUIT INVESTORS

N/A

COMMITTED PURCHASERS

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

Barclays Capital

745 Seventh Avenue

New York, New York 10019

Chin-Yong Choe

With a copy by e-mail to: barcapconduitops@barclays.com

And a copy by e-mail to:

asgreports@barclays.com

 

Schedule II-1



--------------------------------------------------------------------------------

FUNDING AGENTS

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

ADMINISTRATIVE AGENT

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

 

Schedule II-2



--------------------------------------------------------------------------------

SWINGLINE LENDER

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

L/C PROVIDER

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Bibi Mohamed

Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Phone: 212.574.7315

Fax: 201.499.5479

rabonysblc@rabobank.com

 

Schedule II-3



--------------------------------------------------------------------------------

CO-ISSUERS

Domino’s Pizza Master Issuer LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Patricia Lynch

Facsimile: 617-235-9384

Domino’s SPV Canadian Holding Company Inc.

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Patricia Lynch

Facsimile: 617-235-9384

Domino’s Pizza Distribution LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

 

Schedule II-4



--------------------------------------------------------------------------------

Boston, MA 02199

Attention: Patricia Lynch

Facsimile: 617-235-9384

Domino’s IP Holder LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Patricia Lynch

Facsimile: 617-235-9384

MANAGER

DOMINO’S PIZZA LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Patricia Lynch

Facsimile: 617-235-9384

 

Schedule II-5



--------------------------------------------------------------------------------

SCHEDULE III TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADDITIONAL CLOSING CONDITIONS

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):

(a)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Related Documents, and all other
legal matters relating to the Related Documents and the transactions
contemplated thereby, shall be satisfactory in all material respects to the
Lender Parties, and the Co-Issuers and the Guarantors shall have furnished to
the Lender Parties all documents and information that the Lender Parties or
their counsel may reasonably request to enable them to pass upon such matters.

(b)    The Lender Parties shall have received evidence satisfactory to the
Lender Parties and their counsel, that, on or before the Series 2019-1 Closing
Date, all existing Liens (other than Permitted Liens) on the Collateral shall
have been released and UCC-1 financing statements and assignments and other
instruments required to be filed on or prior to the Series 2019-1 Closing Date
pursuant to the Related Documents have been or are being filed.

(c)    Each Lender Party shall have received one or more opinions of counsel, in
each case dated as of the Closing Date and addressed to the Lender Parties, from
Ropes & Gray LLP, counsel to the Domino’s Parties, with respect to such matters
as the Administrative Agent shall reasonably request (including, without
limitation, company matters, non-consolidation matters, security interest
matters relating to the Collateral, no-conflicts matters and “true contribution”
matters).

(d)    Each Lender Party shall have received an opinion of in-house counsel to
the Domino’s Parties, addressed to the Committed Purchasers and dated the Series
2019-1 Closing Date, in form and substance reasonably satisfactory to each
Lender Party and its counsel.

(e)    Each Lender Party shall have received an opinion of DLA Piper LLP (US),
franchise counsel to the Domino’s Parties, addressed to the Committed Purchasers
and dated the Series 2019-1 Closing Date, in form and substance reasonably
satisfactory to each Lender Party and its counsel.

(f)    Each Lender Party shall have received an opinion of Richards, Layton &
Finger, PA, Delaware counsel, addressed to the Committed Purchasers and dated as
of the Series 2019-1 Closing Date, in form and substance reasonably satisfactory
to each Lender Party and its counsel.

(g)    Each Lender Party shall have received an opinion from Miller, Canfield,
Paddock & Stone, P.L.C., Michigan counsel, addressed to the Committed Purchasers
and dated as of the Series 2019-1 Closing Date, in form and substance reasonably
satisfactory to each Lender Party and its counsel.

(h)    Each Lender Party shall have received an opinion from Stewart McKelvey,
Nova Scotia counsel, Stikeman Elliot LLP, Alberta, British Columbia and Ontario
counsel,

 

Schedule III-1



--------------------------------------------------------------------------------

Thompson Dorman Sweatman LLP, Manitoba counsel, and Loyens Loeff, Dutch counsel,
each addressed to the Committed Purchasers and dated as of the Series 2019-1
Closing Date, in form and substance reasonably satisfactory to each Lender Party
and its counsel.

(i)    Each Lender Party shall have received an opinion of Dentons US LLP,
counsel to the Trustee, addressed to the Committed Purchasers and dated as of
the Series 2019-1 Closing Date, in form and substance reasonably satisfactory to
each Lender Party and its counsel.

(j)    Each Lender Party shall have received an opinion of Eversheds Sutherland
(US) LLP, counsel to the Servicer, and an opinion of in-house counsel to the
Servicer, each addressed to the Committed Purchasers and dated the Series 2019-1
Closing Date, in form and substance reasonably satisfactory to each Lender Party
and its counsel.

(k)    Each Lender Party shall have received a bring down letter to the opinion
of in-house counsel to the Back-Up Manager delivered in connection with the
issuance and sale of the Series 2012-1 Notes, addressed to the Committed
Purchasers and dated as of the Series 2019-1 Closing Date, in form and substance
reasonably satisfactory to each Lender Party and its counsel.

(l)    There shall exist at and as of the Series 2019-1 Closing Date no
condition that would constitute an “Event of Default” (or an event that with
notice or the lapse of time, or both, would constitute an “Event of Default”)
under, and as defined in, the Indenture or a material breach under any of the
Related Documents as in effect at the Series 2019-1 Closing Date (or an event
that, with notice or lapse of time, or both, would constitute such a material
breach). On the Series 2019-1 Closing Date, each of the Related Documents shall
be in full force and effect.

(m)    The Manager, each Guarantor and each Co-Issuer shall have furnished to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Representative, dated as of the Series 2019-1 Closing Date,
of the Chief Financial Officer (or, if such entity has no Chief Financial
Officer, of another Authorized Officer) of such entity that such entity will be
Solvent immediately after the consummation of the transactions contemplated by
this Agreement; provided, that, in the case of each Securitization Entity, the
liabilities of the other Securitization Entities with respect to debts,
liabilities and obligations for which such Securitization Entity is jointly and
severally liable shall be taken into account.

(n)    None of the transactions contemplated by this Agreement shall be subject
to an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or
threatened against the Co-Issuers, the Parent Companies or the Lender Parties
that would reasonably be expected to adversely impact the issuance of the Series
2019-1 Notes and the Guarantee thereof under the Global G&C Agreement or the
Lender Parties’ activities in connection therewith or any other transactions
contemplated by the Related Documents.

(o)    The representations and warranties of each of the Co-Issuers, the Parent
Companies and the Manager (to the extent a party thereto) contained in the
Related Documents to

 

Schedule III-2



--------------------------------------------------------------------------------

which each of the Co-Issuers, the Parent Companies and the Manager is a party
will be true and correct (i) if qualified as to materiality or Material Adverse
Effect, in all respects, and (ii) if not so qualified, in all material respects,
as of the Series 2019-1 Closing Date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct (x) if qualified as to materiality, in all respects, and (y) if not
so qualified, in all material respects, as of such earlier date).

(p)    The Co-Issuers shall have delivered $675,000,000 of the Series 2019-1
Class A-2 Notes to the Initial Purchasers on the Series 2019-1 Closing Date.

(q)    The Lender Parties shall have received a certificate from each Co-Issuer,
and the Manager, in each case executed on behalf of such Person by any
Authorized Officer of the such Person, dated the Series 2019-1 Closing Date, to
the effect that, to the best of each such Authorized Officer’s knowledge,
(i) the representations and warranties of such Person in this Agreement and in
each other Related Document to which such Person is a party are true and correct
(A) if qualified as to materiality or Material Adverse Effect, in all respects
and (B) if not so qualified, in all material respects, in each case, on and as
of the Series 2019-1 Closing Date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct (x) if qualified as to materiality or Material Adverse Effect, in all
respects, and (y) if not so qualified, in all material respects, in each case,
as of such earlier date); (ii) such Person has complied with all agreements in
all material respects and satisfied all conditions on its part to be performed
or satisfied hereunder or under the Related Documents at or prior to the Series
2019-1 Closing Date; (iii) subsequent to the date as of which information is
given in the Pricing Disclosure Package (as defined in the Series 2019-1
Class A-2 Note Purchase Agreement), there has not been any development in the
general affairs, business, properties, capitalization, condition (financial or
otherwise) or results of operation of such Person except as set forth or
contemplated in the Pricing Disclosure Package or as described in such
certificate or certificates that could reasonably be expected to result in a
Material Adverse Effect; and (iv) nothing has come to such officer’s attention
that would lead such Authorized Officer to believe that the Pricing Disclosure
Package, as of the Applicable Time (as defined in the Series 2019-1 Class A-2
Note Purchase Agreement), and as of the Series 2019-1 Closing Date, or the
Offering Memorandum as of its date and as of the Series 2019-1 Closing Date
included or includes any untrue statement of a material fact or omitted or omits
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(r)    On or prior to the Series 2019-1 Closing Date, the Co-Issuers shall have
jointly and severally paid to the Administrative Agent (i) the Upfront
Commitment Fee (under and as defined in the Series 2019-1 Class A-1 VFN Fee
Letter) and (ii) the initial installment of Administrative Agent Fee (under and
as defined in the Series 2019-1 Class A-1 VFN Rabobank Fee Letter).

 

Schedule III-3



--------------------------------------------------------------------------------

SCHEDULE IV TO CLASS A-1 NOTE

PURCHASE AGREEMENT

Letters of Credit

 

Letter of Credit

 

Beneficiary

 

Amount

 

Maturity Date

SB19941   ACE American Insurance Company   $30,520,899   10/21/2020 SB19942  
Arrowood Indemnity Company   $430,000   10/21/2020 SB19943   Old Republic
Insurance Company   $8,944,405   10/21/2020 SB50062   Rabobank Nederland  
$60,000   6/22/2020 SBLC50687   LIBERTY PROPERTY LIMITED PARTNERSHIP  
$1,400,000   4/26/2020

 

Schedule IV-1



--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADVANCE REQUEST

DOMINO’S PIZZA MASTER ISSUER LLC

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

DOMINO’S PIZZA DISTRIBUTION LLC and

DOMINO’S IP HOLDER LLC

SERIES 2019-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO: Coöperatieve Rabobank U.A., New York Branch, as Administrative Agent

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2019-1 Class A-1 Note Purchase Agreement, dated as of
November 19, 2019 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2019-1 Class A-1 Note Purchase
Agreement”), by and among Domino’s Pizza Master Issuer LLC, Domino’s SPV
Canadian Holding Company Inc., Domino’s Pizza Distribution, LLC and Domino’s IP
Holder LLC, as Co-Issuers, Domino’s Pizza Franchising LLC, Domino’s Pizza
International Franchising Inc., Domino’s Pizza Canadian Distribution ULC,
Domino’s Re LLC, Domino’s EQ LLC And Domino’s SPV Guarantor LLC, as Guarantors,
Domino’s Pizza LLC, as Manager, the Conduit Investors, Committed Note Purchasers
and Funding Agents named therein, the L/C Provider and Swingline Lender named
therein, and Coöperatieve Rabobank U.A., New York Branch, as Administrative
Agent (in such capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2019-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $ on        , 20    .

[IF THE CO-ISSUERS IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE
MADE IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE
AGREEMENT, ADD THE FOLLOWING SENTENCE: The undersigned hereby elects that the
Advances that are not funded at the CP Rate by an Eligible Conduit Investor
shall be Eurodollar Advances and the related Eurodollar Interest Period shall
commence on the date of such Eurodollar Advances and end on but excluding the
date [one month subsequent to such date] [two months subsequent to such date]
[three months subsequent to such date] [six months subsequent to such date] [or
such other time period subsequent to such date not to exceed six months as
agreed upon by the Master Issuer and Administrative Agent.]]

 

Exhibit A-1



--------------------------------------------------------------------------------

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2019-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2019-1 Class A-1 Note
Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

Please wire transfer the proceeds of the Advances, first, $[ ] to the Swingline
Lender and $[    ] to the L/C Provider for application to repayment of
outstanding Swingline Loans and Unreimbursed L/C Drawings, as applicable, and,
second, pursuant to the following instructions:

[insert payment instructions]

 

Exhibit A-1



--------------------------------------------------------------------------------

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this      day of            , 20    .

 

DOMINO’S PIZZA LLC,

as Manager on behalf of the Co-Issuers

By:  

 

  Name:   Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2 TO CLASS A-1

NOTE PURCHASE AGREEMENT

SWINGLINE LOAN REQUEST

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

DOMINO’S PIZZA DISTRIBUTION LLC, AND

DOMINO’S IP HOLDER LLC

SERIES 2019-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO: Coöperatieve Rabobank U.A., New York Branch, as Swingline Lender

Ladies and Gentlemen:

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2019-1 Class A-1 Note Purchase Agreement, dated as of
November 19, 2019 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2019-1 Class A-1 Note Purchase
Agreement”), by and among Domino’s Pizza Master Issuer LLC, Domino’s SPV
Canadian Holding Company Inc., Domino’s Pizza Distribution, LLC and Domino’s IP
Holder LLC, as Co-Issuers, Domino’s Pizza Franchising LLC, Domino’s Pizza
International Franchising Inc., Domino’s Pizza Canadian Distribution ULC,
Domino’s Re LLC, Domino’s EQ LLC And Domino’s SPV Guarantor LLC, as Guarantors,
Domino’s Pizza LLC, as Manager, the Conduit Investors, Committed Note Purchasers
and Funding Agents named therein, the L/C Provider and Swingline Lender named
therein, and Coöperatieve Rabobank U.A., New York Branch, as Administrative
Agent (in such capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2019-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $    on    , 20    .

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2019-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2019-1 Class A-1 Note Purchase Agreement are true and correct.

 

Exhibit A-2



--------------------------------------------------------------------------------

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

Please wire transfer the proceeds of the Swingline Loans pursuant to the
following instructions:

[insert payment instructions]

 

Exhibit A-2



--------------------------------------------------------------------------------

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this      day of                 , 20    .

 

DOMINO’S PIZZA LLC,

as Manager on behalf of the Co-Issuers

By:  

 

  Name:   Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B TO CLASS A-1

NOTE PURCHASE AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [ ], by and among
[                    ] (the “Transferor”), each purchaser listed as an Acquiring
Committed Note Purchaser on the signature pages hereof (each, an “Acquiring
Committed Note Purchaser”), the Funding Agent with respect to such Acquiring
Committed Note Purchaser listed on the signature pages hereof (each, a “Funding
Agent”), and the Co-Issuers, Swingline Lender and L/C Provider listed on the
signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2019-1 Class A-1 Note
Purchase Agreement, dated as of November 19, 2019 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2019-1 Class A-1 Note Purchase Agreement”; terms used but not otherwise
defined herein having the meanings ascribed to such terms therein), by and among
the Co-Issuers, the Guarantors, the Manager, the Conduit Investors, Committed
Note Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Domino’s Pizza LLC, as Manager, and Coöperatieve Rabobank
U.A., New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2019-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2019-1 Class A-1 Note Purchase Agreement, the Series 2019-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2019-1 Class A-1 Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2019-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2019-1 Class A-1

 

Exhibit B



--------------------------------------------------------------------------------

Note Purchase Agreement and (ii) the Transferor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount. The Transferor hereby
irrevocably sells, assigns and transfers to each Acquiring Committed Note
Purchaser, without recourse, representation or warranty, and each Acquiring
Committed Note Purchaser hereby irrevocably purchases, takes and assumes from
the Transferor, such Acquiring Committed Note Purchaser’s Purchased Percentage
of (x) the Transferor’s Commitment under the Series 2019-1 Class A-1 Note
Purchase Agreement and (y) the Transferor’s Committed Note Purchaser Percentage
of the related Investor Group Principal Amount.

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2019-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [                    ] received by such Acquiring
Committed Note Purchaser pursuant to the Series 2019-1 Supplement from and after
the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2019-1
Supplement or the Series 2019-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that, at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2019-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2019-1 Supplement, the
Series 2019-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2019-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Co-Issuers or the performance or observance by the Co-Issuers
of any of the Co-Issuers’ obligations under the Indenture, the Series 2019-1
Class A-1 Note Purchase Agreement, the Related Documents or any other instrument
or document furnished pursuant hereto; (iii) each

 

Exhibit B



--------------------------------------------------------------------------------

Acquiring Committed Note Purchaser confirms that it has received a copy of the
Indenture, the Series 2019-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (iv) each Acquiring Committed Note
Purchaser will, independently and without reliance upon the Administrative
Agent, the Transferor, the Funding Agent or any other Investor Group and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Series 2019-1 Class A-1 Note Purchase Agreement; (v) each Acquiring
Committed Note Purchaser appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2019-1 Class A-1 Note Purchase Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2019-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed Note
Purchaser appoints and authorizes its related Funding Agent to take such action
as agent on its behalf and to exercise such powers under the Series 2019-1
Class A-1 Note Purchase Agreement as are delegated to such Funding Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article V of the Series 2019-1 Class A-1 Note Purchase
Agreement; (vii) each Acquiring Committed Note Purchaser agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Series 2019-1 Class A-1 Note Purchase Agreement are required to be
performed by it as a Committed Note Purchaser; and (viii) each Acquiring
Committed Note Purchaser hereby represents and warrants to the Co-Issuers and
the Manager that: (A) it has had an opportunity to discuss the Co-Issuers’ and
the Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Co-Issuers and the Manager and
their respective representatives; (B) it is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and otherwise meets the
criteria in Section 6.03(b) of the Series 2019-1 Class A-1 Note Purchase
Agreement and has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of investing in, and is
able and prepared to bear the economic risk of investing in, the Series 2019-1
Class A-1 Notes; (C) it is purchasing the Series 2019-1 Class A-1 Notes for its
own account, or for the account of one or more “qualified institutional buyers”
within the meaning of Rule 144A under the Securities Act that meet the criteria
described in clause (viii)(B) above and for which it is acting with complete
investment discretion, for investment purposes only and not with a view to
distribution, subject, nevertheless, to the understanding that the disposition
of its property shall at all times be and remain within its control, and neither
it nor its Affiliates has engaged in any general solicitation or general
advertising within the meaning of the Securities Act with respect to the Series
2019-1 Class A-1 Notes; (D) it understands that (I) the Series 2019-1 Class A-1
Notes have not been and will not be registered or qualified under the Securities
Act or any applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers is not required to register the Series 2019-1 Class A-1 Notes,
(III) any permitted transferee hereunder must be a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act and must
otherwise meet the criteria described under clause (viii)(B) above and (IV) any
transfer must comply with the provisions of

 

Exhibit B



--------------------------------------------------------------------------------

Section 2.8 of the Base Indenture, Section 4.03 of the Series 2019-1 Supplement
and Sections 9.03 or 9.17, as applicable, of the Series 2019-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause (viii)(D)
above in connection with any transfer by it of the Series 2019-1 Class A-1
Notes; (F) it understands that the Series 2019-1 Class A-1 Notes in the form of
definitive notes will bear the legend set out in the form of Series 2019-1
Class A-1 Notes attached to the Series 2019-1 Supplement and that the Series
2019-1 Class A-1 Notes will be subject to the restrictions on transfer described
in such legend; (G) it will obtain for the benefit of the Co-Issuers from any
purchaser of the Series 2019-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2019-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

This Assignment and Assumption Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York), and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2019-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2019-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

[                    ], as Transferor By:  

 

  Name:   Title:

 

By:  

 

  Name:   Title:

 

[                    ], as Acquiring Committed Note Purchaser

By:  

 

  Name:   Title:

 

[                    ], as Funding Agent

By:  

 

  Name:   Title:

 

Exhibit B



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED

BY THE CO-ISSUERS:

DOMINO’S PIZZA MASTER ISSUER

LLC, as a Co-Issuer

 

By:  

 

  Name:   Title:

DOMINO’S SPV CANADIAN HOLDING

COMPANY INC., as a Co-Issuer

 

By:  

 

  Name:   Title:

DOMINO’S PIZZA DISTRIBUTION LLC,

as a Co-Issuer

 

By:  

 

  Name:   Title:

DOMINO’S IP HOLDER LLC, as a Co-Issuer

 

By:  

 

  Name:   Title:

 

Exhibit B



--------------------------------------------------------------------------------

CONSENTED BY:

COÖPERATIEVE RABOBANK U.A.,

NEW YORK BRANCH, as Swingline

Lender

 

By:  

 

  Name:   Title:

COÖPERATIEVE RABOBANK U.A.,

NEW YORK BRANCH, as L/C Provider

 

By:  

 

  Name:  

Title:

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE I TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                    ], as

Transferor

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

Revised Maximum Investor

Group Principal Amount: $[        ]

Related Conduit Investor

(if applicable) [                    ]

[                    ], as

Acquiring Committed Note Purchaser Address:

Attention:

Telephone:

Facsimile:

Purchased Percentage of

Transferor’s Commitment: [        ]%

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

Revised Maximum Investor

 

Exhibit B



--------------------------------------------------------------------------------

Group Principal Amount: $[        ]

Related Conduit Investor

(if applicable) [        ]

[                    ], as

related Funding Agent

Address:

Attention:

Telephone:

Facsimile:

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [            ], by and among (i)
[        ] (the “Transferor Investor Group”), (ii) [                    ] (the
“Acquiring Investor Group”), (iii) the Funding Agent with respect to the
Acquiring Investor Group listed on the signature pages hereof (each, a “Funding
Agent”), and (iv) the Co-Issuers, the Swingline Lender and the L/C Provider
listed on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of the Series 2019-1 Class A-1 Note Purchase
Agreement, dated as of November 19, 2019 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2019-1 Class A-1 Note Purchase Agreement”; terms used but not otherwise
defined herein having the meanings ascribed to such terms therein), by and among
the Co-Issuers, the Guarantors, the Manager, the Conduit Investors, Committed
Note Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Domino’s Pizza LLC, as Manager, and Coöperatieve Rabobank
U.A., New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2019-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2019-1 Class A-1 Note Purchase Agreement, the
Series 2019-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2019-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”), the Co-Issuers, the Conduit Investor and the Committed Note Purchaser[s]
with respect to the Acquiring Investor Group shall be parties to the Series
2019-1 Class A-1 Note Purchase Agreement for all purposes thereof.

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2019-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group

 

Exhibit C



--------------------------------------------------------------------------------

Principal Amount. The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, such Acquiring
Investor Group’s Purchased Percentage of (x) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2019-1 Class A-1 Note Purchase Agreement and (y) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount.

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2019-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [            ] received by
such Acquiring Investor Group pursuant to theSeries 2019-1 Supplement from and
after the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2019-1 Supplement or the Series 2019-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that, at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2019-1 Class A-1 Note Purchase Agreement.

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2019-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2019-1 Supplement, the Series 2019-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2019-1 Class A-1 Notes, the Related Documents
or any instrument or document furnished pursuant thereto; (ii) the Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Co-Issuers or the performance or
observance by the

 

Exhibit C



--------------------------------------------------------------------------------

Co-Issuers of any of the Co-Issuers’ obligations under the Indenture, the Series
2019-1 Class A-1 Note Purchase Agreement, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) the Acquiring Investor
Group confirms that it has received a copy of the Indenture, the Series 2019-1
Class A-1 Note Purchase Agreement and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Investor Group Supplement; (iv) the
Acquiring Investor Group will, independently and without reliance upon the
Administrative Agent, the Transferor Investor Group, the Funding Agents or any
other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Series 2019-1 Class A-1 Note Purchase Agreement;
(v) the Acquiring Investor Group appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2019-1 Class A-1 Note Purchase Agreement as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2019-1 Class A-1 Note Purchase Agreement; (vi) each member of the Acquiring
Investor Group appoints and authorizes its related Funding Agent, listed on
Schedule I hereto, to take such action as agent on its behalf and to exercise
such powers under the Series 2019-1 Class A-1 Note Purchase Agreement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article V of the
Series 2019-1 Class A-1 Note Purchase Agreement; (vii) each member of the
Acquiring Investor Group agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Series 2019-1 Class A-1
Note Purchase Agreement are required to be performed by it as a member of the
Acquiring Investor Group; and (viii) each member of the Acquiring Investor Group
hereby represents and warrants to the Co-Issuers and the Manager that: (A) it
has had an opportunity to discuss the Co-Issuers’ and the Manager’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with the Co-Issuers and the Manager and their respective
representatives; (B) it is a “qualified institutional buyer” within the meaning
of Rule 144A under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2019-1 Class A-1 Notes; (C) it is purchasing
the Series 2019-1 Class A-1 Notes for its own account, or for the account of one
or more “qualified institutional buyers” within the meaning of Rule 144A under
the Securities Act that meet the criteria described in clause (viii)(B) above
and for which it is acting with complete investment discretion, for investment
purposes only and not with a view to distribution, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged in any
general solicitation or general advertising within the meaning of the Securities
Act with respect to the Series 2019-1 Class A-1 Notes; (D) it understands that
(I) the Series 2019-1 Class A-1 Notes have not been and will not be registered
or qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (II) the Co-Issuers is not required to register
the Series 2019-1 Class A-1 Notes, (III) any permitted transferee hereunder must
meet the criteria described under clause (viii)(B) above

 

Exhibit C



--------------------------------------------------------------------------------

and (IV) any transfer must comply with the provisions of Section 2.8 of the Base
Indenture, Section 4.03 of the Series 2019-1 Supplement and Sections 9.03 or
9.17, as applicable, of the Series 2019-1 Class A-1 Note Purchase Agreement;
(E) it will comply with the requirements of clause (viii)(D) above in connection
with any transfer by it of the Series 2019-1 Class A-1 Notes; (F) it understands
that the Series 2019-1 Class A-1 Notes in the form of definitive notes will bear
the legend set out in the form of Series 2019-1 Class A-1 Notes attached to the
Series 2019-1 Supplement and that the Series 2019-1 Class A-1 Notes will be
subject to the restrictions on transfer described in such legend; (G) it will
obtain for the benefit of the Co-Issuers from any purchaser of the Series 2019-1
Class A-1 Notes substantially the same representations and warranties contained
in the foregoing paragraphs; and (H) it has executed a Purchaser’s Letter
substantially in the form of Exhibit D to the Series 2019-1 Class A-1 Note
Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2019-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2019-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT.

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[                    ], as Transferor Investor Group

By:  

 

Name:   Title  

[                    ], as Acquiring Investor Group

By:  

 

Name:   Title:  

[                    ], as Funding Agent

By:  

 

Name:   Title  

 

Exhibit C



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS:

DOMINO’S PIZZA MASTER ISSUER LLC, as a Co-Issuer

By:  

 

  Name:   Title:

DOMINO’S SPV CANADIAN HOLDING COMPANY INC., as a Co-Issuer

By:  

 

  Name:   Title:

DOMINO’S PIZZA DISTRIBUTION LLC, as a Co-Issuer

By:  

 

  Name:   Title:

DOMINO’S IP HOLDER LLC, as a Co-Issuer

By:  

 

  Name:   Title:

 

Exhibit C



--------------------------------------------------------------------------------

CONSENTED BY:

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender

By:  

 

  Name:   Title:

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as L/C Provider

By:  

 

  Name:   Title:

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE I TO

INVESTOR GROUP SUPPLEMENT

LIST OF ADDRESSES FOR NOTICES AND OF

COMMITMENT AMOUNTS

[                    ], as

Transferor Investor Group

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

Revised Maximum Investor

Group Principal Amount: $[        ]

[                    ], as

Acquiring Investor Group

Address:

Attention:

Telephone:

Facsimile:

Purchased Percentage of

Transferor Investor Group’s Commitment: [        ]%

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

 

Exhibit C



--------------------------------------------------------------------------------

Revised Maximum Investor

Group Principal Amount: $[        ]

[                    ], as

related Funding Agent

Address: Attention:

Telephone:

Facsimile:

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF PURCHASER’S LETTER]

[INVESTOR]

[INVESTOR ADDRESS]

Attention: [INVESTOR CONTACT]                    [Date]

Ladies and Gentlemen:

Reference is hereby made to the Class A-1 Note Purchase Agreement dated
November 19, 2019 (the “NPA”) relating to the offer and sale (the “Offering”) of
Series 2019-1 Variable Funding Senior Notes, Class A-1 (the “Securities”) of
Domino’s Pizza Master Issuer LLC, Domino’s SPV Canadian Holding Company Inc.,
Domino’s Pizza Distribution, LLC and Domino’s IP Holder LLC (collectively, the
“Co-Issuers”). The Offering will not be required to be registered with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Act”) under an exemption from registration granted in
Section 4(a)(2) of the Act. Coöperatieve Rabobank U.A., New York Branch is
acting as administrative agent (the “Administrative Agent”) in connection with
the Offering. Unless otherwise defined herein, capitalized terms have the
definitions ascribed to them in the NPA. Please confirm with us your
acknowledgement and agreement with the following:

 

  (a)

You are a “qualified institutional buyer” within the meaning of Rule 144A under
the Act (a “Qualified Institutional Buyer”) and have sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and are able and prepared to bear the economic
risk of investing in, the Securities.

 

  (b)

Neither the Administrative Agent nor its Affiliates (i) has provided you with
any information with respect to the Co-Issuers, the Securities or the Offering
other than the information contained in the NPA, which was prepared by the
Co-Issuers, or (ii) makes any representation as to the credit quality of the
Co-Issuers or the merits of an investment in the Securities. The Administrative
Agent has not provided you with any legal, business, tax or other advice in
connection with the Offering or your possible purchase of the Securities.

 

  (c)

You acknowledge that you have completed your own diligence investigation of the
Co-Issuers and the Securities and have had sufficient access to the agreements,
documents, records, officers and directors of the Co-Issuers to make your
investment decision related to the Securities. You further acknowledge that you
have had an opportunity to discuss the Co-Issuers’ and the Manager’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with the Co-Issuers and the Manager and their respective
representatives.

 

Exhibit D



--------------------------------------------------------------------------------

  (d)

The Administrative Agent may currently or in the future own securities issued
by, or have business relationships (including, among others, lending,
depository, risk management, advisory and banking relationships) with, the
Co-Issuers and its affiliates, and the Administrative Agent will manage such
security positions and business relationships as it determines to be in its best
interests, without regard to the interests of the holders of the Securities.

 

  (e)

You are purchasing the Securities for your own account, or for the account of
one or more Persons who are Qualified Institutional Buyers and who meet the
criteria described in paragraph (a) above and for whom you are acting with
complete investment discretion, for investment purposes only and not with a view
to a distribution in violation of the Act, subject, nevertheless, to the
understanding that the disposition of your property shall at all times be and
remain within your control, and neither you nor your Affiliates has engaged in
any general solicitation or general advertising within the meaning of the Act,
or the rules and regulations promulgated thereunder with respect to the
Securities. You confirm that, to the extent you are purchasing the Securities
for the account of one or more other Persons, (i) you have been duly authorized
to make the representations, warranties, acknowledgements and agreements set
forth herein on their behalf and (ii) the provisions of this letter constitute
legal, valid and binding obligations of you and any other Person for whose
account you are acting;

 

  (f)

You understand that (i) the Securities have not been and will not be registered
or qualified under the Act or any applicable state securities laws or the
securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the Act and
may not be resold or otherwise transferred unless so registered or qualified or
unless an exemption from registration or qualification is available and an
opinion of counsel on the foregoing shall have been delivered in advance to the
Co-Issuers, (ii) the Co-Issuers is not required to register the Securities under
the Act or any applicable state securities laws or the securities laws of any
state of the United States or any other jurisdiction, (iii) any permitted
transferee under the NPA must be a Qualified Institutional Buyer and (iv) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.03 of the Series 2019-1 Supplement and Sections 9.03 or 9.17 of the
NPA, as applicable;

 

  (g)

You will comply with the requirements of paragraph (f) above in connection with
any transfer by you of the Securities;

 

  (h)

You understand that the Securities in the form of definitive notes will bear the
legend set out in the form of Securities attached to the Series 2019-1
Supplement and that the Securities will be subject to the restrictions on
transfer described in such legend;

 

  (i)

Either (i) you are not acquiring or holding the Securities for or on behalf of,
or with the assets of, any plan, account or other arrangement that is subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended

 

Exhibit D



--------------------------------------------------------------------------------

  (“ERISA”), Section 4975 of the Code, or provisions under any Similar Law (as
defined in the Series 2019-1 Supplemental Definitions List attached to the
Series 2019-1 Supplement as Annex A) or (ii) your purchase and holding of the
Securities does not constitute and will not result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a
violation of any applicable Similar Law; and

 

  (j)

You will obtain for the benefit of the Co-Issuers from any purchaser of the
Securities substantially the same representations and warranties contained in
the foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

Exhibit D



--------------------------------------------------------------------------------

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 

[                    ]

By:  

 

  Name:   Title:

Agreed and Acknowledged:

[INVESTOR]

By:

 

 

  Name:   Title:

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF JOINDER AGREEMENT

TO SERIES 2019-1 CLASS A-1 NOTE PURCHASE AGREEMENT]

This JOINDER AGREEMENT, dated as of [ ], is by and among [                    ],
as Committed Purchaser (the “Additional Committed Note Purchaser”),
[                    ], as Funding Agent (the “Additional Funding Agent”) [and
[                    ], as Conduit Investor (the “Additional Conduit Investor”)]
and the Co-Issuers, the Swingline Lender and the L/C Provider listed on the
signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Joinder Agreement is being executed and delivered in connection
with the Class A-1 Note Purchase Agreement, dated as of November 19, 2019 (as
from time to time amended, supplemented or otherwise modified in accordance with
the terms thereof, the “Agreement”), by and among Domino’s Pizza Master Issuer
LLC, Domino’s SPV Canadian Holding Company Inc., Domino’s Pizza Distribution LLC
and Domino’s IP Holder LLC, as Co-Issuers, Domino’s Pizza Franchising LLC,
Domino’s Pizza Canadian Distribution ULC, Domino’s RE LLC, Domino’s EQ LLC and
Domino’s SPV Guarantor LLC, as Guarantors, Domino’s Pizza LLC, as Manager, the
Conduit Investors, Committed Note Purchasers, and Funding Agents listed on
Schedule I thereto, and Coöperatieve Rabobank U.A., New York Branch, as
Administrative Agent, L/C Provider and Swingline Lender; and

WHEREAS, [                    ] (the “Additional Committed Note Purchaser”),
[                    ] (the “Additional Funding Agent”) and
[                    ] (the “Additional Conduit Investor”) wish to become aparty
to the Agreement;

WHEREAS, terms used but not otherwise defined herein have the meanings given to
such terms in the Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

As of [                        ] (the “Effective Date”), the Additional
Committed Note Purchaser hereby joins and is made a party to the Agreement as a
Committed Note Purchaser, the Additional Funding Agent hereby joins and is made
a party to the Agreement as a Funding Agent and a part of such Additional
Committed Note Purchaser’s Investor Group[, and the Additional Conduit Investor
hereby joins and is made a party to the Agreement as a Conduit Investor and a
part of such Additional Committed Note Purchaser’s Investor Group], each with
the same effect as if an original signatory to the Agreement and each agrees to
be bound by all the terms and provisions thereof.

By executing and delivering this Joinder Agreement, the Additional Committed
Note Purchaser confirms and agrees with the parties hereto and the other parties
to the Agreement as follows:

 

Exhibit E



--------------------------------------------------------------------------------

(a)    the Additional Committed Note Purchaser confirms that it has received a
copy of the Indenture, the Agreement and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement;

(b)    the Additional Committed Note Purchaser will, independently and without
reliance upon the Administrative Agent, any Funding Agent or any other Investor
Group and based on such documents and information as it shall deem appropriate
at the time, make its own credit decisions in taking or not taking action under
the Agreement;

(c)    the Additional Committed Note Purchaser appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Agreement as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Agreement;

(d)    the Additional Committed Note Purchaser appoints and authorizes the
Additional Funding Agent to take such action as agent on its behalf and to
exercise such powers under the Agreement as are delegated to such Funding Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Agreement;

(e)    the Additional Committed Note Purchaser agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the
Agreement are required to be performed by it as a Committed Note Purchaser; and

(f)    the Additional Committed Note Purchaser hereby represents and warrants to
the Co-Issuers and the Manager that:

(i)    it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with the Co-Issuers and the Manager and their respective
representatives;

(ii)    it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act and otherwise meets the criteria in Section 6.03(b) of
the Agreement and has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of investing
in, and is able and prepared to bear the economic risk of investing in, the
Series 2019-1 Class A-1 Notes;

(iii)    it is purchasing the Series 2019-1 Class A-1 Notes for its own account,
or for the account of one or more “qualified institutional buyers” within the
meaning of Rule 144A under the Securities Act that meet the criteria described
in clause (f)(ii) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2019-1 Class A-1
Notes;

 

Exhibit E



--------------------------------------------------------------------------------

(iv)    it understands that (I) the Series 2019-1 Class A-1 Notes have not been
and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers is not required to register the Series 2019-1 Class A-1 Notes,
(III) any permitted transferee hereunder must be a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act and must
otherwise meet the criteria described under clause (viii)(B) above and (IV) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.03 of the Series 2019-1 Supplement and Sections 9.03 or 9.17, as
applicable, of the Agreement;

(v)    it will comply with the requirements of clause (viii)(D) above in
connection with any transfer by it of the Series 2019-1 Class A-1 Notes;

(vi)    it understands that the Series 2019-1 Class A-1 Notes in the form of
definitive notes will bear the legend set out in the form of Series 2019-1
Class A-1 Notes attached to the Series 2019-1 Supplement and that the Series
2019-1 Class A-1 Notes will be subject to the restrictions on transfer described
in such legend;

(vii)    it will obtain for the benefit of the Co-Issuers from any purchaser of
the Series 2019-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(viii)    it has executed a Purchaser’s Letter substantially in the form of
Exhibit D to the Agreement.

Set forth below is the Additional Committed Purchaser’s information for
inclusion in Schedule I to the Agreement:

 

Investor

Group/Funding

Agent

  

Maximum

Investor Group

Principal

Amount

  

Conduit

Lender (if any)

  

Committed Note

Purchaser(s)

   Commitment
Amount [    ]   

[    ]

  

[    ]

   [    ]   

[    ]

Set forth below is administrative information for inclusion in Schedule II to
the Agreement:

 

Exhibit E



--------------------------------------------------------------------------------

Committed Purchaser: [                    ]

Funding Agent: [                    ]

Conduit Investors: [                    ]

This Joinder Agreement may be executed in any number of counterparts (which may
include facsimile or other electronic transmission of counterparts) and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

This Joinder Agreement and all matters arising under or in any manner relating
to this Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to any choice of
law or conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York), and the obligations, rights and remedies of
the parties hereto shall be determined in accordance with such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE AGREEMENT, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR THE AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND
AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS
PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO
ENTER INTO THIS JOINDER AGREEMENT.

 

Exhibit E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective duly authorized officers as of the date first set
forth above.

 

[                    ], as Additional Committed Note Purchaser By:  

 

  Name:   Title: [                    ], as Additional Funding Agent By:  

 

  Name:   Title: [                    ], as Additional Conduit Investor By:  

 

  Name:   Title:

 

Exhibit E



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: DOMINO’S PIZZA MASTER ISSUER LLC,
as a Co-Issuer By:  

 

  Name:   Title: DOMINO’S SPV CANADIAN HOLDING COMPANY INC., as a Co-Issuer By:
 

 

  Name:   Title: DOMINO’S PIZZA DISTRIBUTION LLC, as a Co-Issuer By:  

 

  Name:   Title: DOMINO’S IP HOLDER LLC, as a Co-Issuer By:  

 

  Name:   Title:

 

Exhibit E



--------------------------------------------------------------------------------

CONSENTED BY: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender
By:  

 

  Name:   Title: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as L/C Provider
By:  

 

  Name:   Title:

 

Exhibit E